UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2010 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Stock Index Fund ANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 38 Statement of Financial Futures 39 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Changes in Net Assets 42 Financial Highlights 43 Notes to Financial Statements 57 Report of Independent Registered Public Accounting Firm 58 Important Tax Information 59 Board Members Information 61 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus International Stock Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus International Stock Index Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Thomas J. Durante, CFA, Karen Q. Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus International Stock Index Fund produced a total return of 8.73%. 1 This compares with a 8.36% total return for the funds benchmark, the Morgan Stanley Capital International Europe,Australasia, Far East Index (the MSCI EAFE Index or the Index), during the same period. 2 International stock markets encountered heightened volatility during the reporting period, as the global economy gradually recovered due to robust ongoing demand from the emerging markets, more than offsetting weakness in Europe stemming from a sovereign debt crisis. The Funds Investment Approach The fund seeks to match the performance of the MSCI EAFE Index, a broadly diversified, international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada.The fund attempts to match the Indexs return before fees and expenses by aligning the portfolio composition with the composition of the MSCI EAFE Index.The fund also invests in securities that represent the market as a whole, such as stock index futures, and manages its exposure to foreign currencies so that the funds currency profile matches the currency makeup of the MSCI EAFE Index. Global Markets Advanced Despite Economic Headwinds Throughout the first half of the reporting period, unemployment remained stubbornly high and credit availability was relatively tight in many regions of the world. However, those factors were offset by improved manufacturing activity and robust demand for energy and industrial commodities from the emerging markets of Asia, most notably China and India. In addition, many of the emerging markets remained fiscally strong due, in part, to undervalued currencies that The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) helped boost exports, limited exposure to the 2008 financial crisis and increased domestic consumption by an expanding middle class. In contrast, a sovereign debt crisis in Europe weighed heavily on the regions stock markets and the economies of Portugal, Italy, Ireland, Greece and Spain, which suffered from heavy debt loads that proved difficult to finance under tighter credit conditions. Other European nations fared better, including the United Kingdom and Germany. As it has for some time, Japans economy remained under pressure from deflationary pressures and tepid domestic demand. Higher Commodities Prices Boosted Key Market Sectors In this mixed environment, the Indexs best relative performance stemmed from the materials, industrials and consumer sectors. Within the materials sector, rising commodity prices helped fuel gains for U.K.-based mining company Anglo American and global metals-and-mining giants Rio Tinto and BHP Billiton. Other winners included Fortescue Metals Group and Newcrest Mining, a gold and copper mining firm that advanced sharply when it acquired Lihir Gold. German chemical company BASF and Frances Air Liquide also posted solid gains as industrial demand recovered. In the industrials sector, the Indexs results were boosted by German electronic and industrial engineering firm Siemens and Japans Fanuc, which serves the recovering automotive industry. Other winners included French electrical equipment manufacturer Schneider Electric, and, in the United Kingdom, Rolls-Royce Group, which now ranks as the worlds second largest aircraft engine maker. Retailers and Automakers Saw Improved Consumer Spending An increase in consumer spending enabled the funds consumer staples holdings to post double-digit returns. Winners included Swiss food giant Nestlé and U.K. household and personal care products maker Reckitt Benckiser Group. Retailers also achieved significant gains, including Australias Wesfarmer Ltd. and French-owned Carrefour. Distillers proved successful, including Belgiums Anheuser-Busch InBev and the United Kingdoms SABMiller. Sales of trucks and automobiles bounced back from previously depressed levels, benefiting automakers 4 including Germanys Daimler, Volkswagen and Bayerische Motoren Werke (BMW) and Honda Motor of Japan. Sellers of luxury goods products also flourished, including Frances LVMH Group, Moet Hennessey LouisVuitton, Burberry Group in the United Kingdom and Switzerlands Compagnie Financiere Richemont. In contrast, financial stocks generally disappointed, as the European debt crisis caused a number of Greek banks to post declines of 60% or more. Those stocks included National Bank of Greece, Alpha Bank, Piraeus Bank, Marfin Investment Group and EFG Eurobank Ergasias. Spanish banks also lagged, including Banco Santander, Banco Bilbao Vizcaya Argentaria and Banco Popular Español. Index Funds Offer Diversification Benefits An as index fund, we attempt to replicate the returns of the MSCI EAFE Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single country, industry group or holding. November 15, 2010 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus International Stock Index Fund and the Morgan Stanley Capital International Europe, Australasia, Far East Free Index Average Annual Total Returns as of 10/31/10 1 Year 5 Years 10 Years Fund 8.73% 2.86% 2.45% Morgan Stanley Capital International Europe, Australasia, Far East Free Index 8.36% 3.31% 3.17%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus International Stock Index Fund on 10/31/00 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Free Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested and reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the security or country level. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Expenses paid per $1,000  $ 3.12 Ending value (after expenses) $1,062.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Expenses paid per $1,000  $ 3.06 Ending value (after expenses) $1,022.18  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks97.1% Shares Value ($) Australia8.3% AGL Energy 22,974 362,333 Alumina 132,098 262,849 Amcor 60,882 401,026 AMP 104,666 547,850 Aristocrat Leisure 22,601 77,759 Asciano Group 147,855 a 226,812 ASX 8,579 311,979 Australia & New Zealand Banking Group 129,581 3,151,249 AXA Asia Pacific Holdings 53,416 284,830 Bendigo and Adelaide Bank 17,666 156,712 BHP Billiton 171,908 7,063,697 Billabong International 8,993 71,665 BlueScope Steel 91,697 179,313 Boral 31,989 137,651 Brambles 71,591 447,005 Caltex Australia 6,352 72,349 CFS Retail Property Trust 94,834 172,899 Coca-Cola Amatil 28,324 337,878 Cochlear 2,889 201,114 Commonwealth Bank of Australia 79,260 3,799,073 Computershare 24,153 239,589 Crown 23,845 194,696 CSL 29,247 941,167 CSR 71,593 127,719 Dexus Property Group 242,514 197,301 Energy Resources of Australia 2,999 38,244 Fairfax Media 105,013 149,254 Fortescue Metals Group 63,911 a 391,535 Fosters Group 100,850 577,303 Goodman Fielder 66,293 96,496 Goodman Group 316,833 195,653 GPT Group 93,796 256,509 Harvey Norman Holdings 31,092 101,486 Incitec Pivot 83,565 304,707 Insurance Australia Group 103,594 385,863 8 Common Stocks (continued) Shares Value ($) Australia (continued) Intoll Group 108,605 160,214 James Hardie Industries-CDI 22,829 a 120,612 Leighton Holdings 7,148 257,137 Lend Lease Group 27,459 194,059 MacArthur Coal 6,442 75,900 Macquarie Group 17,560 623,086 MAp Group 41,877 125,196 Metcash 38,630 165,471 Mirvac Group 158,113 200,702 National Australia Bank 108,451 2,706,491 Newcrest Mining 38,875 1,522,687 OneSteel 73,726 195,119 Orica 18,200 449,202 Origin Energy 45,459 710,269 OZ Minerals 164,157 a 251,819 Paladin Energy 33,468 a 134,502 Qantas Airways 55,702 a 155,061 QBE Insurance Group 53,896 907,600 Rio Tinto 22,241 1,802,694 Santos 42,846 530,010 Sims Metal Management 8,218 132,348 Sonic Healthcare 18,514 197,625 SP Ausnet 62,635 57,097 Stockland 120,083 443,749 Suncorp-Metway 64,780 584,176 TABCORP Holdings 33,673 243,586 Tatts Group 70,864 173,652 Telstra 224,517 587,591 Toll Holdings 33,878 205,885 Transurban Group 64,872 333,199 Wesfarmers 51,297 1,666,323 Wesfarmers-PPS 7,780 254,631 Westfield Group 111,763 1,356,230 Westpac Banking 152,318 3,389,158 Woodside Petroleum 27,715 1,181,732 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Australia (continued) Woolworths 63,341 1,760,162 WorleyParsons 10,577 237,936 Austria.3% Erste Group Bank 9,504 428,385 IMMOFINANZ 49,649 a 195,289 OMV 7,484 279,241 Raiffeisen Bank International 3,091 173,994 Telekom Austria 17,644 269,756 Verbund 4,010 160,042 Vienna Insurance Group 2,207 118,543 Voestalpine 5,799 229,589 Belgium1.0% Ageas 110,945 340,631 Anheuser-Busch InBev 36,894 2,309,336 Anheuser-Busch InBev (STRIP) 12,680 a 53 Belgacom 7,731 302,909 Cie Nationale a Portefeuille 1,371 72,992 Colruyt 4,105 230,959 Delhaize Group 5,029 350,817 Dexia 31,667 a 140,800 Groupe Bruxelles Lambert 4,113 363,749 Groupe Bruxelles Lambert (STRIP) 236 a 3 KBC Groep 8,356 a 362,994 Mobistar 1,360 89,900 Solvay 3,065 324,145 UCB 5,144 199,260 Umicore 5,756 270,568 China.1% Foxconn International Holdings 132,000 a 97,396 Sands China 109,813 239,392 Yangzijiang Shipbuilding Holdings 81,000 117,033 10 Common Stocks (continued) Shares Value ($) Denmark1.0% AP MollerMaersk, Cl. A 30 251,810 AP MollerMaersk, Cl. B 68 589,403 Carlsberg, Cl. B 5,582 609,731 Coloplast, Cl. B 1,189 147,053 Danske Bank 23,393 a 621,371 DSV 10,631 217,584 Novo Nordisk, Cl. B 22,261 2,340,315 Novozymes, Cl. B 2,468 328,469 Tryg 1,536 77,305 Vestas Wind Systems 10,228 a 326,015 William Demant Holding 1,278 a 95,694 Finland1.1% Elisa 6,364 135,952 Fortum 22,888 648,008 Kesko, Cl. B 3,623 179,367 Kone, Cl. B 8,003 428,248 Metso 6,332 299,843 Neste Oil 6,406 106,132 Nokia 191,307 2,063,355 Nokian Renkaat 5,429 187,889 Orion, Cl. B 4,426 93,936 Outokumpu 7,143 128,171 Pohjola Bank 7,347 92,874 Rautaruukki 4,060 80,525 Sampo, Cl. A 21,632 605,232 Sanoma 4,669 105,064 Stora Enso, Cl. R 29,938 297,100 UPM-Kymmene 27,030 448,947 Wartsila 4,180 292,811 France9.5% Accor 7,894 323,284 Aeroports de Paris 1,537 130,376 Air France 7,338 a 133,760 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) France (continued) Air Liquide 14,441 1,865,440 Alcatel-Lucent 118,275 a 414,590 Alstom 10,751 541,824 Atos Origin 2,389 a 110,322 AXA 87,638 1,593,241 BioMerieux 590 56,697 BNP Paribas 48,491 3,541,727 Bouygues 11,866 522,234 Bureau Veritas 2,465 181,925 Cap Gemini 7,608 387,601 Carrefour 30,577 1,648,101 Casino Guichard Perrachon 3,007 282,110 Christian Dior 3,253 469,991 Cie de St-Gobain 19,556 912,186 Cie Generale dOptique Essilor International 10,186 679,274 Cie Generale de Geophysique-Veritas 8,008 a 186,432 Cie Generale des Etablissements Michelin, Cl. B 8,988 713,938 CNP Assurances 8,148 162,398 Credit Agricole 48,532 794,274 Danone 29,770 1,881,624 Dassault Systemes 3,123 239,212 Edenred 7,894 a 165,126 EDF 13,562 620,627 Eiffage 2,009 99,126 Eramet 324 112,154 Eurazeo 1,682 127,644 Eutelsat Communications 5,239 196,495 Fonciere des Regions 1,148 130,839 France Telecom 94,714 2,272,804 GDF Suez 63,560 2,533,637 Gecina 1,000 121,199 Groupe Eurotunnel 26,075 258,800 Hermes International 2,718 575,915 ICADE 1,094 120,123 12 Common Stocks (continued) Shares Value ($) France (continued) Iliad 735 82,645 Imerys 1,905 113,535 Ipsen 1,640 57,669 JC Decaux 3,387 a 99,071 Klepierre 4,591 178,349 LOreal 12,220 1,432,811 Lafarge 10,508 599,681 Lagardere 6,046 257,519 Legrand 6,520 251,383 LVMH Moet Hennessy Louis Vuitton 12,503 1,956,743 Metropole Television 3,249 79,252 Natixis 46,403 a 284,230 Neopost 1,569 130,168 PagesJaunes Groupe 6,051 66,441 Pernod-Ricard 10,056 890,459 Peugeot 7,792 a 309,739 PPR 3,912 640,509 Publicis Groupe 6,643 330,451 Renault 10,002 a 555,026 Safran 8,590 271,974 Sanofi-Aventis 53,655 3,742,158 Schneider Electric 12,267 1,739,081 SCOR 8,435 207,159 Societe BIC 1,432 126,883 Societe Generale 32,111 1,920,242 Societe Television Francaise 1 6,190 100,875 Sodexo 4,880 317,158 Suez Environnement 13,374 261,074 Technip 4,948 415,313 Thales 4,382 178,422 Total 108,237 5,873,845 Unibail-Rodamco 4,639 965,223 Vallourec 5,598 580,201 Veolia Environnement 17,741 520,409 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) France (continued) Vinci 22,202 1,184,345 Vivendi 62,752 1,787,544 Germany7.6% Adidas 10,785 702,581 Allianz 23,207 2,904,262 BASF 46,981 3,413,808 Bayer 42,299 3,152,377 Bayerische Motoren Werke 16,863 1,207,279 Beiersdorf 5,218 339,488 Celesio 3,952 94,093 Commerzbank 36,589 a 329,285 Continental 2,534 a 219,843 Daimler 46,134 a 3,041,274 Deutsche Bank 47,613 2,741,050 Deutsche Boerse 10,223 718,401 Deutsche Lufthansa 11,634 a 248,614 Deutsche Post 44,384 826,633 Deutsche Postbank 4,595 a 159,792 Deutsche Telekom 144,787 2,094,892 E.ON 92,078 2,879,517 Fraport AG Frankfurt Airport Services Worldwide 1,957 123,979 Fresenius 1,394 122,858 Fresenius Medical Care & Co. 9,728 618,851 GEA Group 9,030 235,828 Hannover Rueckversicherung 3,039 153,538 HeidelbergCement 7,045 368,025 Henkel & Co. 6,718 333,202 Hochtief 2,305 199,430 Infineon Technologies 56,400 a 443,374 K+S 7,234 502,825 Linde 8,602 1,236,833 MAN 5,442 597,540 Merck 3,332 277,173 Metro 6,743 471,976 Muenchener Rueckversicherungs 9,786 1,528,127 14 Common Stocks (continued) Shares Value ($) Germany (continued) Puma 268 88,988 RWE 21,351 1,528,293 Salzgitter 2,195 157,392 SAP 43,856 2,283,989 Siemens 42,119 4,805,036 Suedzucker 3,046 71,971 ThyssenKrupp 17,206 632,299 TUI 7,370 a 85,984 United Internet 5,818 104,112 Volkswagen 1,464 192,004 Wacker Chemie 762 157,011 Greece.3% Alpha Bank 25,409 a 168,103 Bank of Cyprus Public 34,598 161,094 Coca-Cola Hellenic Bottling 9,393 242,828 EFG Eurobank Ergasias 16,597 a 102,653 Hellenic Telecommunications Organization 13,152 105,109 National Bank of Greece 49,923 a 546,081 OPAP 10,949 206,203 Piraeus Bank 16,634 a 86,467 Public Power 6,826 114,323 Hong Kong2.5% ASM Pacific Technology 9,600 86,560 Bank of East Asia 78,350 334,531 BOC Hong Kong Holdings 190,500 597,132 Cathay Pacific Airways 63,000 169,440 Cheung Kong Holdings 71,000 1,080,712 Cheung Kong Infrastructure Holdings 27,000 112,844 CLP Holdings 100,788 819,066 Esprit Holdings 59,759 321,832 Hang Lung Group 41,000 272,106 Hang Lung Properties 107,000 523,799 Hang Seng Bank 39,400 576,340 Henderson Land Development 54,762 388,871 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Hong Kong & China Gas 225,231 542,718 Hong Kong Exchanges & Clearing 52,100 1,146,532 HongKong Electric Holdings 71,000 451,060 Hopewell Holdings 33,000 103,866 Hutchison Whampoa 108,800 1,072,239 Hysan Development 34,000 131,355 Kerry Properties 36,000 199,683 Li & Fung 118,600 626,481 Lifestyle International Holdings 27,500 63,781 Link REIT 112,500 346,833 Mongolia Energy 190,000 a 72,791 MTR 76,500 291,107 New World Development 138,191 272,735 NWS Holdings 40,000 94,320 Orient Overseas International 11,300 99,046 PCCW 167,000 63,764 Shangri-La Asia 73,000 164,225 Sino Land 90,664 189,227 Sun Hung Kai Properties 71,699 1,228,233 Swire Pacific, Cl. A 40,000 567,573 Television Broadcasts 13,000 69,257 Wharf Holdings 71,192 467,432 Wheelock & Co. 49,000 171,607 Wing Hang Bank 10,500 122,712 Wynn Macau 78,800 174,223 Yue Yuen Industrial Holdings 39,800 142,724 Ireland.2% Anglo Irish Bank 35,225 a,b 49 CRH 36,508 624,383 Elan 23,710 a 133,465 Governor & Co. of the Bank of Ireland 129,718 a 96,097 Kerry Group, Cl. A 7,435 272,297 Ryanair Holdings 4,000 22,972 16 Common Stocks (continued) Shares Value ($) Israel.8% Bank Hapoalim 50,958 a 231,137 Bank Leumi Le-Israel 60,678 a 279,398 Bezeq Israeli Telecommunication 88,933 235,817 Cellcom Israel 2,512 84,850 Delek Group 202 55,841 Discount Investment 1,448 33,098 Elbit Systems 1,178 62,958 Israel 117 a 125,512 Israel Chemicals 22,812 348,878 Israel Discount Bank, Cl. A 27,397 a 55,909 Makhteshim-Agan Industries 12,148 a 61,049 Mizrahi Tefahot Bank 6,222 58,190 NICE Systems 3,141 a 102,122 Ormat Industries 3,363 26,873 Partner Communications 4,318 87,061 Teva Pharmaceutical Industries 47,663 2,481,806 Italy2.8% A2A 55,689 90,637 Assicurazioni Generali 59,485 1,302,175 Atlantia 12,804 292,213 Autogrill 6,976 a 92,887 Banca Carige 32,548 78,715 Banca Monte dei Paschi di Siena 111,297 a 156,392 Banca Popolare di Milano Scarl 20,979 97,900 Banco Popolare 32,159 172,644 Enel 336,051 1,916,175 ENI 133,146 2,996,100 EXOR 2,841 72,932 Fiat 39,337 664,838 Finmeccanica 19,876 277,084 Intesa Sanpaolo 392,620 1,379,256 Intesa Sanpaolo-RSP 47,999 131,359 Luxottica Group 5,885 173,651 Mediaset 37,823 278,621 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Italy (continued) Mediobanca 23,810 246,380 Mediolanum 14,252 66,904 Parmalat 85,517 234,866 Pirelli & C 11,503 98,086 Prelios 11,503 a 6,739 Prysmian 9,251 179,111 Saipem 13,611 604,046 Snam Rete Gas 72,977 394,817 Telecom Italia 474,711 727,097 Telecom Italia-RSP 319,041 390,221 Terna Rete Elettrica Nazionale 67,119 309,250 UniCredit 688,709 1,792,895 Unione di Banche Italiane 32,249 339,980 Japan20.4% 77 Bank 17,000 80,199 ABC-Mart 1,600 54,366 Acom 2,736 31,351 Advantest 8,200 155,856 Aeon 30,100 354,250 Aeon Credit Service 3,960 45,524 Aeon Mall 3,900 91,412 Air Water 7,000 81,601 Aisin Seiki 9,900 310,581 Ajinomoto 34,800 331,799 Alfresa Holdings 1,900 79,845 All Nippon Airways 41,000 a 155,245 Amada 20,000 131,595 Aozora Bank 21,959 36,803 Asahi Breweries 20,100 405,493 Asahi Glass 51,800 497,100 Asahi Kasei 65,900 386,973 Asics 9,000 97,095 Astellas Pharma 22,979 854,117 Bank of Kyoto 17,000 151,955 Bank of Yokohama 63,000 309,721 18 Common Stocks (continued) Shares Value ($) Japan (continued) Benesse Holdings 3,700 177,536 Bridgestone 34,000 609,088 Brother Industries 12,900 164,633 Canon 57,950 2,676,276 Canon Marketing Japan 2,900 36,110 Casio Computer 13,100 92,050 Central Japan Railway 79 597,281 Chiba Bank 39,000 240,633 Chiyoda 8,000 66,245 Chubu Electric Power 33,600 849,281 Chugai Pharmaceutical 11,428 199,901 Chugoku Bank 9,000 104,358 Chugoku Electric Power 15,700 316,534 Chuo Mitsui Trust Holdings 52,380 189,231 Citizen Holdings 12,400 71,275 COCA-COLA WEST 2,700 41,263 Cosmo Oil 36,000 96,983 Credit Saison 6,800 96,745 Dai Nippon Printing 28,800 363,263 Dai-ichi Life Insurance 420 508,901 Daicel Chemical Industries 15,000 104,283 Daido Steel 14,200 72,278 Daihatsu Motor 9,000 121,564 Daiichi Sankyo 34,183 723,551 Daikin Industries 11,800 410,327 Dainippon Sumitomo Pharma 9,000 81,117 Daito Trust Construction 3,700 223,240 Daiwa House Industry 25,400 274,024 Daiwa Securities Group 87,000 354,264 Dena 4,000 103,389 Denki Kagaku Kogyo 27,600 121,296 Denso 25,500 793,017 Dentsu 9,200 216,780 Dowa Holdings 11,350 68,903 East Japan Railway 17,300 1,068,498 Eisai 13,000 446,729 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Electric Power Development 5,980 177,061 Elpida Memory 9,400 a 96,276 FamilyMart 3,000 106,369 Fanuc 9,800 1,417,381 Fast Retailing 2,800 366,034 Fuji Electric Holdings 29,000 69,125 Fuji Heavy Industries 31,000 214,364 Fuji Media Holdings 11 14,557 FUJIFILM Holdings 23,500 783,333 Fujitsu 97,800 667,784 Fukuoka Financial Group 39,000 151,546 Furukawa Electric 35,000 130,354 GS Yuasa 21,000 140,000 Gunma Bank 22,000 110,341 Hachijuni Bank 21,000 107,933 Hakuhodo DY Holdings 1,170 58,536 Hamamatsu Photonics 3,200 103,369 Hankyu Hashin Holdings 56,000 268,355 Hino Motors 12,000 51,844 Hirose Electric 1,600 160,894 Hiroshima Bank 24,000 98,026 Hisamitsu Pharmaceutical 3,400 139,292 Hitachi 229,900 1,038,903 Hitachi Chemical 5,200 96,511 Hitachi Construction Machinery 5,000 106,207 Hitachi High-Technologies 3,900 75,724 Hitachi Metals 8,000 91,074 Hokkaido Electric Power 9,600 201,773 Hokuhoku Financial Group 63,000 116,536 Hokuriku Electric Power 9,300 225,486 Honda Motor 84,420 3,078,107 Hoya 22,800 532,708 Ibiden 7,100 174,701 Idemitsu Kosan 1,100 92,452 IHI 73,000 138,659 INPEX 108 561,117 20 Common Stocks (continued) Shares Value ($) Japan (continued) Isetan Mitsukoshi Holdings 20,020 220,705 Isuzu Motors 61,000 234,761 Ito En 3,300 52,972 ITOCHU 76,300 668,750 Itochu Techno-Solutions 1,400 47,710 Iyo Bank 14,000 104,283 J Front Retailing 26,800 137,410 Jafco 1,600 33,410 Japan Petroleum Exploration 1,400 53,445 Japan Prime Realty Investment 36 89,341 Japan Real Estate Investment 26 250,155 Japan Retail Fund Investment 78 121,721 Japan Steel Works 17,000 161,875 Japan Tobacco 236 733,343 JFE Holdings 23,360 728,496 JGC 11,000 210,304 Joyo Bank 31,462 136,706 JS Group 12,924 254,148 JSR 9,100 157,372 JTEKT 10,800 108,335 Jupiter Telecommunications 120 129,758 JX Holdings 117,776 691,596 Kajima 40,800 95,732 Kamigumi 12,400 96,829 Kaneka 16,000 98,920 Kansai Electric Power 38,499 974,065 Kansai Paint 11,000 102,557 Kao 28,300 717,777 Kawasaki Heavy Industries 76,000 209,460 Kawasaki Kisen Kaisha 35,000 136,437 KDDI 153 823,408 Keikyu Corp 24,000 226,741 Keio 31,000 216,673 Keisei Electric Railway 13,000 86,828 Keyence 2,105 521,350 Kikkoman 8,000 86,207 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Kinden 6,000 51,546 Kintetsu 81,354 257,545 Kirin Holdings 43,000 589,348 Kobe Steel 127,000 279,069 Koito Manufacturing 6,000 78,436 Komatsu 48,300 1,182,466 Konami 5,200 91,541 Konica Minolta Holdings 25,000 242,086 Kubota 61,000 542,222 Kuraray 18,500 264,811 Kurita Water Industries 5,700 148,037 Kyocera 8,500 847,362 Kyowa Hakko Kirin 14,705 143,855 Kyushu Electric Power 19,500 461,657 Lawson 3,100 140,857 Mabuchi Motor 1,500 79,423 Makita 5,700 200,261 Marubeni 83,000 521,390 Marui Group 10,900 85,657 Maruichi Steel Tube 2,000 39,553 Matsui Securities 8,000 45,289 Mazda Motor 78,000 198,510 McDonalds Holdings Japan 3,000 76,089 Medipal Holdings 7,700 89,857 MEIJI Holdings 3,521 162,390 Minebea 18,000 98,771 Mitsubishi 69,300 1,664,749 Mitsubishi Chemical Holdings 62,600 322,520 Mitsubishi Electric 98,000 918,560 Mitsubishi Estate 60,000 1,050,279 Mitsubishi Gas Chemical 20,000 123,650 Mitsubishi Heavy Industries 156,700 569,995 Mitsubishi Logistics 6,000 72,551 Mitsubishi Materials 61,000 a 190,838 Mitsubishi Motors 203,000 a 241,937 Mitsubishi Tanabe Pharma 11,000 179,714 22 Common Stocks (continued) Shares Value ($) Japan (continued) Mitsubishi UFJ Financial Group 651,390 3,032,542 Mitsubishi UFJ Lease & Finance 2,910 97,253 Mitsui & Co. 88,600 1,391,421 Mitsui Chemicals 41,000 120,124 Mitsui Engineering & Shipbuilding 34,000 76,822 Mitsui Fudosan 43,000 811,955 Mitsui Mining & Smelting 34,000 103,414 Mitsui OSK Lines 58,000 371,546 Mitsumi Electric 4,800 81,698 Mizuho Financial Group 1,029,100 1,494,782 Mizuho Securities 34,000 72,179 Mizuho Trust & Banking 92,000 a 82,235 MS & AD Insurance Group Holdings 27,257 654,100 Murata Manufacturing 10,400 584,233 Namco Bandai Holdings 10,350 95,341 NEC 140,800 391,548 NGK Insulators 13,000 196,735 NGK Spark Plug 8,000 111,434 NHK Spring 7,000 59,354 Nidec 5,600 553,395 Nikon 16,000 301,924 Nintendo 5,150 1,333,054 Nippon Building Fund 27 264,134 Nippon Electric Glass 18,085 232,826 Nippon Express 44,000 174,798 Nippon Meat Packers 9,000 104,581 Nippon Paper Group 4,900 124,462 Nippon Sheet Glass 34,000 74,711 Nippon Steel 259,100 813,809 Nippon Telegraph & Telephone 26,500 1,202,452 Nippon Yusen 81,800 344,261 Nishi-Nippon City Bank 33,000 90,130 Nissan Chemical Industries 7,000 80,211 Nissan Motor 126,600 1,115,903 Nissha Printing 1,400 30,868 Nisshin Seifun Group 9,800 121,177 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Nisshin Steel 42,000 75,605 Nisshinbo Holdings 7,000 70,826 Nissin Foods Holdings 3,200 115,844 Nitori 1,950 171,397 Nitto Denko 8,600 321,366 NKSJ Holdings 72,500 a 497,734 NOK 5,300 94,551 Nomura Holdings 179,700 932,521 Nomura Real Estate Holdings 5,400 82,793 Nomura Real Estate Office Fund 12 73,669 Nomura Research Institute 5,700 107,348 NSK 23,000 174,178 NTN 25,000 113,284 NTT Data 65 199,559 NTT DoCoMo 796 1,339,019 NTT Urban Development 55 50,391 Obayashi 35,000 142,520 Obic 350 64,569 Odakyu Electric Railway 32,000 294,773 OJI Paper 44,000 203,203 Olympus 11,000 288,144 Omron 10,500 243,501 Ono Pharmaceutical 4,200 178,324 ORACLE JAPAN 2,000 90,875 Oriental Land 2,700 261,453 ORIX 5,460 497,534 Osaka Gas 101,000 381,179 OTSUKA 1,000 63,439 Panasonic 100,095 1,470,048 Rakuten 372 286,331 Resona Holdings 31,600 251,858 Ricoh 34,000 475,282 Rinnai 1,800 109,497 Rohm 5,100 317,840 Sankyo 2,800 149,125 Santen Pharmaceutical 3,800 131,054 24 Common Stocks (continued) Shares Value ($) Japan (continued) Sapporo Hokuyo Holdings 15,000 61,825 Sapporo Holdings 13,000 51,161 SBI Holdings 887 108,356 Secom 11,000 499,131 Sega Sammy Holdings 9,984 162,867 Seiko Epson 6,700 106,718 Sekisui Chemical 22,000 139,839 Sekisui House 31,000 291,335 Senshu Ikeda Holdings 41,600 55,260 Seven & I Holdings 38,260 889,646 Seven Bank 26 46,771 Sharp 51,000 503,352 Shikoku Electric Power 9,200 271,945 Shimadzu 12,000 90,130 Shimamura 1,200 115,009 Shimano 3,500 174,674 Shimizu 29,000 111,968 Shin-Etsu Chemical 20,900 1,057,325 Shinko Electric Industries 4,200 40,827 Shinsei Bank 50,000 a 39,727 Shionogi & Co. 15,400 268,042 Shiseido 18,000 375,866 Shizuoka Bank 31,400 268,976 Showa Denko 72,000 131,397 Showa Shell Sekiyu 11,300 94,973 SMC 2,700 412,291 Softbank 41,400 1,331,173 Sojitz 66,600 122,369 Sony 51,280 1,712,516 Sony Financial Holdings 43 149,472 Square Enix Holdings 3,700 77,307 Stanley Electric 8,200 137,532 SUMCO 6,800 a 105,271 Sumitomo 57,100 723,054 Sumitomo Chemical 82,000 357,318 Sumitomo Electric Industries 38,000 484,494 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Sumitomo Heavy Industries 29,000 164,891 Sumitomo Metal Industries 173,000 401,626 Sumitomo Metal Mining 27,000 428,380 Sumitomo Mitsui Financial Group 68,600 2,054,168 Sumitomo Realty & Development 19,000 413,731 Sumitomo Rubber Industries 9,400 101,177 Sumitomo Trust & Banking 74,000 405,140 Suruga Bank 12,000 108,156 Suzuken 3,720 116,888 Suzuki Motor 16,900 411,852 Sysmex 1,600 109,646 T & D Holdings 14,650 299,911 Taiheiyo Cement 50,000 a 54,004 Taisei 58,000 123,849 Taisho Pharmaceutical 6,000 126,034 Taiyo Nippon Sanso 15,000 120,484 Takashimaya 15,000 112,849 Takeda Pharmaceutical 38,300 1,792,564 TDK 6,100 347,976 Teijin 47,000 173,880 Terumo 8,500 431,068 THK 6,700 128,760 Tobu Railway 40,000 224,457 Toho 5,800 89,430 Toho Gas 22,000 116,077 Tohoku Electric Power 22,300 500,262 Tokio Marine Holdings 36,900 1,038,972 Tokuyama 18,000 98,547 Tokyo Electric Power 72,872 1,741,510 Tokyo Electron 8,800 496,536 Tokyo Gas 135,000 635,196 Tokyo Steel Manufacturing 5,500 54,488 Tokyo Tatemono 19,000 76,660 Tokyu 57,820 258,413 Tokyu Land 24,000 109,348 26 Common Stocks (continued) Shares Value ($) Japan (continued) TonenGeneral Sekiyu 14,000 124,618 Toppan Printing 28,000 225,251 Toray Industries 68,000 393,395 Toshiba 205,000 1,025,636 Tosoh 29,000 77,405 TOTO 14,000 92,812 Toyo Seikan Kaisha 7,200 122,726 Toyo Suisan Kaisha 5,000 107,138 Toyoda Gosei 3,600 77,497 Toyota Boshoku 4,200 71,121 Toyota Industries 9,600 270,540 Toyota Motor 141,214 5,012,177 Toyota Tsusho 11,600 179,868 Trend Micro 5,200 147,059 Tsumura & Co. 3,100 95,290 Ube Industries 55,600 135,980 UNICHARM 6,300 240,503 UNY 9,000 74,972 Ushio 5,900 98,223 USS 980 76,161 West Japan Railway 88 326,436 Yahoo! Japan 751 262,547 Yakult Honsha 5,100 148,980 Yamada Denki 4,410 286,335 Yamaguchi Financial Group 11,000 99,826 Yamaha 9,200 112,730 Yamaha Motor 13,600 a 208,685 Yamato Holdings 20,600 259,322 Yamato Kogyo 2,800 71,747 Yamazaki Baking 6,000 73,073 Yaskawa Electric 12,000 93,706 Yokogawa Electric 11,500 75,525 Luxembourg.5% ArcelorMittal 43,789 1,405,608 The Fund 27 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Luxembourg (continued) Millicom International Cellular, SDR 4,027 378,993 SES 16,018 409,979 Tenaris 24,240 502,670 Netherlands2.7% Aegon 81,616 a 516,594 Akzo Nobel 12,145 720,111 ASML Holding 22,623 745,526 Corio 2,950 216,408 Delta Lloyd 3,776 77,858 European Aeronautic Defence and Space 20,994 a 551,053 Fugro 3,368 237,943 Heineken 13,266 671,523 Heineken Holding 5,874 252,601 ING Groep 195,682 2,086,063 Koninklijke Ahold 60,513 835,178 Koninklijke Boskalis Westminster 3,558 143,906 Koninklijke DSM 8,006 427,518 Koninklijke KPN 83,992 1,400,878 Koninklijke Philips Electronics 50,315 1,519,632 Koninklijke Vopak 3,832 191,419 QIAGEN 11,934 a 225,832 Randstad Holding 5,958 a 283,210 Reed Elsevier 34,639 450,729 SBM Offshore 8,291 168,936 STMicroelectronics 32,926 287,579 TNT 18,872 500,994 Unilever 83,263 2,465,556 Wolters Kluwer 15,164 344,493 New Zealand.1% Auckland International Airport 37,613 60,410 Contact Energy 16,082 a 71,952 Fletcher Building 32,253 202,517 28 Common Stocks (continued) Shares Value ($) New Zealand (continued) Sky City Entertainment Group 33,202 76,687 Telecom Corporation of New Zealand 91,185 142,964 Norway.8% Aker Solutions 8,329 126,156 DnB NOR 51,118 697,880 Norsk Hydro 37,703 229,582 Orkla 41,365 398,260 Renewable Energy 18,350 a 63,552 SeaDrill 14,482 436,248 Statoil 56,854 1,234,760 Telenor 41,965 673,039 Yara International 9,814 513,272 Portugal.3% Banco Comercial Portugues, Cl. R 154,733 140,651 Banco Espirito Santo 27,218 135,053 Brisa Auto-Estradas de Portugal 9,633 72,849 Cimpor-Cimentos de Portugal 12,398 86,004 Energias de Portugal 90,472 345,677 Galp Energia, Cl. B 12,510 240,992 Jeronimo Martins 11,415 171,031 Portugal Telecom 29,308 422,422 Singapore1.7% Ascendas Real Estate Investment Trust 74,281 118,230 CapitaLand 132,500 398,242 CapitaMall Trust 120,000 183,581 Capitamalls Asia 74,000 122,357 City Developments 27,000 265,358 ComfortDelgro 93,700 107,148 Cosco Singapore 48,000 68,982 DBS Group Holdings 86,588 929,939 Fraser and Neave 50,150 241,789 The Fund 29 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Singapore (continued) Genting Singapore 312,527 a 523,997 Global Logistic Properties 65,000 116,515 Golden Agri-Resources 275,440 138,332 Jardine Cycle & Carriage 5,422 164,639 Keppel 67,000 516,639 Keppel Land 36,000 123,222 Neptune Orient Lines 56,000 a 92,594 Noble Group 161,963 232,761 Olam International 59,300 143,410 Oversea-Chinese Banking 123,942 862,830 SembCorp Industries 53,254 188,451 SembCorp Marine 41,000 145,721 Singapore Airlines 27,733 338,989 Singapore Exchange 46,000 312,768 Singapore Press Holdings 80,075 256,760 Singapore Technologies Engineering 92,000 235,287 Singapore Telecommunications 404,951 966,814 StarHub 26,918 55,115 United Overseas Bank 62,112 894,547 UOL Group 23,111 81,248 Wilmar International 98,000 484,605 Spain3.7% Abertis Infraestructuras 14,741 290,731 Acciona 1,296 113,842 Acerinox 5,086 83,273 ACS Actividades de Construccion y Servicios 7,321 383,715 Banco Bilbao Vizcaya Argentaria 181,992 2,390,371 Banco de Sabadell 50,919 247,348 Banco de Valencia 11,051 62,207 Banco Popular Espanol 45,199 291,933 Banco Santander 421,476 5,407,579 Bankinter 16,421 109,279 Criteria Caixacorp 42,917 242,000 EDP Renovaveis 13,006 a 75,363 Enagas 8,939 196,738 30 Common Stocks (continued) Shares Value ($) Spain (continued) Ferrovial 23,356 265,931 Fomento de Construcciones y Contratas 1,877 50,559 Gamesa Corp Tecnologica 10,626 a 73,845 Gas Natural 11,514 168,354 Gestevision Telecinco 5,695 72,553 Grifols 6,640 107,378 Iberdrola 205,972 1,734,851 Iberdrola Renovables 48,509 163,769 Iberia Lineas Aereas de Espana 23,577 a 103,322 Inditex 11,087 924,739 Indra Sistemas 5,136 100,403 Mapfre 40,701 134,863 Red Electrica 5,475 274,671 Repsol 37,271 1,032,169 Telefonica 210,340 5,671,591 Zardoya Otis 7,387 122,898 Sweden2.9% Alfa Laval 17,158 296,344 Assa Abloy, Cl. B 16,208 413,860 Atlas Copco, Cl. A 34,606 720,539 Atlas Copco, Cl. B 20,174 383,338 Boliden 13,856 234,354 Electrolux, Ser. B 12,421 300,118 Getinge, Cl. B 10,269 216,723 Hennes & Mauritz, Cl. B 52,207 1,832,972 Hexagon AB 9,044 183,316 Holmen, Cl. B 3,004 95,030 Husqvarna, Cl. B 20,545 143,929 Investor, Cl. B 22,969 469,678 Kinnevik Investment, Cl. B 11,875 244,241 Modern Times Group, Cl. B 2,552 182,359 Nordea Bank 165,106 1,811,199 Ratos, Cl. B 5,558 197,461 Sandvik 52,869 794,056 Scania, Cl. B 16,508 349,626 The Fund 31 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Sweden (continued) Securitas, Cl. B 15,857 172,767 Skandinaviska Enskilda Banken, Cl. A 73,450 566,921 Skanska, Cl. B 20,691 394,396 SKF, Cl. B 20,274 521,614 SSAB, Cl. A 9,760 136,326 SSAB, Cl. B 5,288 65,226 Svenska Cellulosa, Cl. B 28,862 445,971 Svenska Handelsbanken, Cl. A 24,854 809,598 Swedbank, Cl. A 36,621 a 509,331 Swedish Match 11,752 327,248 Tele2, Cl. B 16,050 351,895 Telefonaktiebolaget LM Ericsson, Cl. B 153,688 1,682,506 TeliaSonera 114,147 949,139 Volvo, Cl. B 55,217 a 744,907 Switzerland7.5% ABB 113,112 2,343,897 Actelion 5,019 a 250,618 Adecco 6,268 350,524 Aryzta 4,085 181,302 Baloise Holding 2,556 236,368 Cie Financiere Richemont, Cl. A 26,609 1,327,880 Credit Suisse Group 57,585 2,380,102 GAM Holding 11,520 a 182,141 Geberit 2,016 386,391 Givaudan 410 422,715 Holcim 12,454 776,871 Julius Baer Group 10,717 452,653 Kuehne & Nagel International 2,891 357,737 Lindt & Spruengli 6 172,344 Lindt & Spruengli-PC 47 127,739 Logitech International 9,187 a 174,305 Lonza Group 2,241 196,301 Nestle 177,676 9,737,404 Nobel Biocare Holding 6,201 102,583 Novartis 108,075 6,269,119 32 Common Stocks (continued) Shares Value ($) Switzerland (continued) Pargesa Holding 1,539 122,134 Roche Holding 35,973 5,285,306 Schindler Holding 2,461 263,991 Schindler Holding-PC 1,057 114,996 SGS 276 441,993 Sika 104 206,202 Sonova Holding 2,369 274,597 Straumann Holding 380 79,593 Swatch Group 2,143 149,040 Swatch Group-BR 1,609 615,297 Swiss Life Holding 1,524 a 186,723 Swiss Reinsurance 17,890 860,393 Swisscom 1,214 507,448 Syngenta 4,821 1,334,292 Synthes 3,082 367,897 UBS 186,179 a 3,153,780 Zurich Financial Services 7,564 1,852,738 United Kingdom21.0% 3i Group 49,824 238,657 Admiral Group 10,809 281,687 Aggreko 13,180 331,886 AMEC 17,013 295,396 Anglo American 67,441 3,135,537 Antofagasta 20,373 430,606 ARM Holdings 66,452 385,982 Associated British Foods 18,863 315,756 AstraZeneca 73,792 3,692,137 Autonomy 11,216 a 262,168 Aviva 145,220 924,298 Babcock International Group 13,900 128,895 BAE Systems 175,300 966,088 Balfour Beatty 33,777 149,425 Barclays 585,031 2,568,461 BG Group 172,958 3,361,160 BHP Billiton 112,940 3,996,877 The Fund 33 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) BP 962,346 6,551,344 British Airways 29,271 a 126,683 British American Tobacco 102,186 3,888,319 British Land 43,407 353,588 British Sky Broadcasting Group 57,701 651,762 BT Group 394,046 968,310 Bunzl 16,760 198,021 Burberry Group 23,186 377,740 Cable & Wireless Worldwide 140,485 157,674 Cairn Energy 74,002 a 456,575 Capita Group 31,077 380,842 Capital Shopping Centres Group 24,270 149,158 Carnival 9,179 394,767 Centrica 262,305 1,393,156 Cobham 58,884 218,037 Compass Group 98,184 802,934 Diageo 128,022 2,357,928 Eurasian Natural Resources 13,200 183,711 Experian 52,763 612,013 Firstgroup 25,087 163,605 Fresnillo 9,006 179,985 G4S 72,991 305,398 GlaxoSmithKline 265,896 5,190,641 Hammerson 35,663 238,962 Home Retail Group 44,656 156,357 HSBC Holdings 897,174 9,310,689 ICAP 27,917 203,619 Imperial Tobacco Group 51,949 1,660,288 Inmarsat 23,343 243,331 Intercontinental Hotels Group 13,743 265,205 International Power 79,135 527,972 Intertek Group 7,577 224,716 Invensys 41,117 189,456 Investec 22,001 175,243 ITV 187,172 a 204,238 J Sainsbury 64,644 402,352 34 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Johnson Matthey 11,081 339,090 Kazakhmys 10,953 230,453 Kingfisher 118,901 452,055 Land Securities Group 39,463 427,142 Legal & General Group 304,912 489,443 Lloyds Banking Group 2,087,557 a 2,300,929 London Stock Exchange Group 7,101 83,332 Lonmin 7,908 a 221,131 Man Group 88,798 370,258 Marks & Spencer Group 82,497 563,724 National Grid 176,652 1,666,342 Next 9,365 342,127 Old Mutual 283,488 588,759 Pearson 42,503 648,618 Petrofac 13,173 308,123 Prudential 129,377 1,304,174 Randgold Resources 4,552 423,928 Reckitt Benckiser Group 31,449 1,755,295 Reed Elsevier 62,459 534,247 Resolution 72,253 302,541 Rexam 46,669 237,050 Rio Tinto 74,207 4,788,390 Rolls-Royce Group 94,239 975,582 Royal Bank of Scotland Group 881,033 a 628,374 Royal Dutch Shell, Cl. A 181,571 5,881,383 Royal Dutch Shell, Cl. B 137,980 4,408,733 RSA Insurance Group 183,775 384,903 SABMiller 48,456 1,567,633 Sage Group 67,743 291,780 Schroders 5,805 146,547 Scottish & Southern Energy 46,888 864,340 Segro 35,680 169,082 Serco Group 25,274 248,105 Severn Trent 12,168 271,386 Shire 29,445 692,497 Smith & Nephew 46,312 406,499 The Fund 35 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Smiths Group 19,627 374,045 Standard Chartered 104,770 3,024,321 Standard Chartered, NPR (Rights) 13,096 a 110,028 Standard Life 120,093 435,850 Tesco 410,191 2,799,335 Thomas Cook Group 43,248 125,083 Tui Travel 29,455 99,412 Tullow Oil 45,088 854,226 Unilever 65,534 1,884,913 United Utilities Group 36,086 352,512 Vedanta Resources 6,494 215,439 Vodafone Group 2,697,933 7,326,393 Whitbread 8,998 243,699 WM Morrison Supermarkets 109,098 512,463 Wolseley 14,763 a 392,519 WPP 65,758 763,270 Xstrata 105,092 2,032,212 Total Common Stocks (cost $498,812,494) Preferred Stocks.5% Germany; Bayerische Motoren Werke 2,448 119,052 Fresenius 4,316 386,381 Henkel & Co. 9,152 539,086 Porsche Automobil Holding 4,481 229,288 RWE 1,967 133,060 Volkswagen 8,661 1,300,089 Total Preferred Stocks (cost $1,799,587) 36 Principal Short-Term Investments.1% Amount Value ($) U.S. Treasury Bills; 0.13%, 12/23/10 (cost $694,865) 695,000 c Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,800,000) 7,800,000 d Total Investments (cost $509,106,946) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% BRBearer Certificate CDIChess Depository Interest NPRNill Paid Rights PCParticipation Certificate PPSPrice Protected Shares REITReal Estate Investment Trust RSPRisparmio (Savings) Shares SDRSwedish Depository Receipts STRIPSeparate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At October 31, 2010, the value of this security amounted to $49 or less than .01% of net assets. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 13.0 Diversified Financials 4.2 Materials 10.7 Automobiles & Components 4.0 Capital Goods 8.4 Insurance 3.8 Energy 7.3 Real Estate 3.1 Food, Beverage & Tobacco 6.5 Short-Term/ Pharmaceuticals & Biotechnology 6.1 Money Market Investments 1.5 Telecommunications 5.7 Other 19.6 Utilities 5.2  Based on net assets. See notes to financial statements. The Fund 37 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long DJ Euro Stoxx 50 104 4,103,742 December 2010 16,058 FTSE 100 36 3,258,286 December 2010 (35,926) SPI 200 Index 10 1,138,747 December 2010 (7,869) TOPIX 29 2,901,800 December 2010 (84,621) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 38 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 501,306,946 548,592,770 Affiliated issuers 7,800,000 7,800,000 Cash 1,390,274 Cash denominated in foreign currencies 1,104,401 1,116,135 Dividends and interest receivable 1,873,450 Receivable for shares of Common Stock subscribed 1,252,556 Receivable for investment securities sold 146,178 Unrealized appreciation on forward foreign currency exchange contractsNote 4 37,231 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 285,641 Payable for shares of Common Stock redeemed 258,801 Payable for investment securities purchased 149,772 Payable for futures variation marginNote 4 45,338 Unrealized depreciation on forward foreign currency exchange contractsNote 4 41,372 Net Assets ($) Composition of Net Assets ($): Paid-in capital 557,897,079 Accumulated undistributed investment incomenet 9,034,846 Accumulated net realized gain (loss) on investments (52,789,096) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($112,358) net unrealized (depreciation) on financial futures] 47,284,841 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 37,835,675 Net Asset Value, offering and redemption price per shareNote 3(c) ($) See notes to financial statements. The Fund 39 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends (net of $1,380,982 foreign taxes withheld at source): Unaffiliated issuers 15,516,771 Affiliated issuers 8,854 Interest 14,506 Total Income Expenses: Management feeNote 3(a) 1,908,019 Shareholder servicing costsNote 3(b) 1,362,870 Directors feesNote 3(a) 31,281 Loan commitment feesNote 2 7,664 Interest expenseNote 2 196 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (31,281) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (45,684,562) Net realized gain (loss) on financial futures (164,727) Net realized gain (loss) on forward foreign currency exchange contracts (746,557) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 74,104,920 Net unrealized appreciation (depreciation) on financial futures 362,152 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (86,729) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 40 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 12,261,382 10,748,143 Net realized gain (loss) on investments (46,595,846) 4,497,773 Net unrealized appreciation (depreciation) on investments 74,380,343 82,489,486 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (13,103,285) (9,805,885) Net realized gain on investments (3,322,070) (778,245) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 181,100,102 349,050,223 Dividends reinvested 15,535,963 9,310,050 Cost of shares redeemed (206,110,488) (225,160,976) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 547,281,569 326,931,000 End of Period Undistributed investment incomenet 9,034,846 10,313,145 Capital Share Transactions (Shares): Shares sold 13,033,884 31,692,805 Shares issued for dividends reinvested 1,097,173 858,486 Shares redeemed (15,247,182) (21,995,482) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 41 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.05 11.51 21.98 18.03 14.47 Investment Operations: Investment incomenet a .31 .30 .49 .43 .38 Net realized and unrealized gain (loss) on investments .89 2.51 (10.47) 3.90 3.45 Total from Investment Operations 1.20 2.81 (9.98) 4.33 3.83 Distributions: Dividends from investment incomenet (.33) (.25) (.49) (.38) (.27) Dividends from net realized gain on investments (.08) (.02)    Total Distributions (.41) (.27) (.49) (.38) (.27) Net asset value, end of period 14.84 14.05 11.51 21.98 18.03 Total Return (%) 8.73 25.13 (46.37) 24.40 26.83 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 .61 .61 .61 .60 Ratio of net expenses to average net assets .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 2.25 2.53 2.72 2.20 2.30 Portfolio Turnover Rate 10.49 17.26 7.17 3.31 4.12 Net Assets, end of period ($ x 1,000) 561,428 547,282 326,931 561,653 355,608 a Based on average shares outstanding at each month end. See notes to financial statements. 42 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus International Stock Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is to match the performance of the Morgan Stanley Capital International Europe, Australasia, Far East Free Index (MSCI EAFE ® ). The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. U.S.Treasury Bills are valued by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign 44 currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. TheFund 45 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  547,897,861  49 Mutual Funds 7,800,000   U.S. Treasury  694,860  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   37,231  Futures  16,058   Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (41,372)  Futures  (128,416)    See Statement of Investments for country and industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities Foreign ($) Balance as of 10/31/2009  Realized gain (loss)  Change in unrealized appreciation (depreciation) (6,645) Net purchases (sales)  Transfers in and/or out of Level 3 6,694 Balance as of 10/31/2010 49 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 10/31/2010 (19,677) 46 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue 48 Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $11,360,850, accumulated capital losses $37,109,984 and unrealized appreciation $29,279,725. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, the carryover expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $13,109,592 and $9,805,885 and long-term capital gains $3,315,763 and $778,245, respectively. The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for passive foreign investment companies, foreign currency gains and losses and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $436,396 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2010, was approximately $13,700 with a related weighted average annualized interest rate of 1.43%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .35% of the value of the funds average daily net assets, and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder 50 Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. During the period ended October 31, 2010, fees reimbursed by the Manager amounted to $31,281. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, the fund was charged $1,362,870 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $166,624 and shareholder services plan fees $119,017. (c) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the funds exchange privilege. During the period ended October 31, 2010, redemption fees charged and retained by the fund amounted to $50,380. The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, forward contracts and financial futures, during the period ended October 31, 2010, amounted to $55,841,729 and $67,834,837, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1 16,058 Equity risk 1 (128,416) Foreign exchange risk 2 37,231 Foreign exchange risk 3 (41,372) Gross fair value of derivative contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. 52 The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Contracts 5 Total Equity (164,727)  Foreign exchange  (746,557) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 6 Contracts 7 Total Equity 362,152  Foreign exchange  (86,729) Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on financial futures. 7 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board ofTrade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counter-party credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 12/15/2010 901,867 888,022 878,272 (9,750) Australian Dollar, Expiring 12/15/2010 117,600 115,830 114,523 (1,307) 54 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): British Pound, Expiring 12/15/2010 229,000 366,160 366,801 641 British Pound, Expiring 12/15/2010 816,695 1,308,304 1,308,143 (161) British Pound, Expiring 12/15/2010 114,300 182,630 183,080 450 British Pound, Expiring 12/15/2010 170,300 270,612 272,778 2,166 British Pound, Expiring 12/15/2010 57,100 90,027 91,460 1,433 British Pound, Expiring 12/15/2010 114,300 179,654 183,080 3,426 British Pound, Expiring 12/15/2010 56,900 90,033 91,140 1,107 British Pound, Expiring 12/15/2010 113,300 181,028 181,479 451 Euro, Expiring 12/15/2010 1,340,755 1,888,219 1,864,954 (23,265) Euro, Expiring 12/15/2010 254,700 358,015 354,281 (3,734) Euro, Expiring 12/15/2010 226,100 315,522 314,499 (1,023) Euro, Expiring 12/15/2010 141,400 197,434 196,683 (751) Euro, Expiring 12/15/2010 28,400 39,739 39,504 (235) Euro, Expiring 12/15/2010 114,500 160,413 159,267 (1,146) Euro, Expiring 12/15/2010 142,400 196,658 198,075 1,417 Euro, Expiring 12/15/2010 141,900 197,307 197,379 72 Japanese Yen, Expiring 12/15/2010 41,125,000 505,616 511,292 5,676 Japanese Yen, Expiring 12/15/2010 41,308,915 505,886 513,578 7,692 Japanese Yen, Expiring 12/15/2010 33,460,000 411,131 415,996 4,865 Japanese Yen, Expiring 12/15/2010 41,475,000 511,177 515,643 4,466 Japanese Yen, Expiring 12/15/2010 8,230,000 101,471 102,321 850 The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Japanese Yen, Expiring 12/15/2010 16,500,000 204,975 205,138 163 Japanese Yen, Expiring 12/15/2010 8,160,000 100,039 101,450 1,411 Japanese Yen, Expiring 12/15/2010 24,450,000 303,121 303,978 857 Singapore Dollar, Expiring 11/3/2010 106,261 82,102 82,102  Sales: Proceeds ($) Euro, Expiring 11/3/2010 59,008 82,102 82,014 88 Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2010, the cost of investments for federal income tax purposes was $527,116,291; accordingly, accumulated net unrealized appreciation on investments was $29,276,479, consisting of $96,179,898 gross unrealized appreciation and $66,903,419 gross unrealized depreciation. 56 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus International Stock Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus International Stock Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the four years in the period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the year ended October 31, 2006 were audited by other auditors whose report dated December 14, 2006, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus International Stock Index Fund at October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the four years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 The Fund 57 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby makes the following designations regarding its fiscal year ended October 31, 2010: the total amount of taxes paid to foreign countries was $1,321,316 the total amount of income sourced from foreign countries was $16,897,754. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2010 calendar year with Form 1099-DIV which will be mailed in early 2011. For the fiscal year ended October 31, 2010, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $13,109,592 represents the maximum amount that may be considered qualified dividend income.Also, the fund hereby designates $.0844 per share as a long-term capital gain distribution paid on December 24, 2009. 58 BOARD MEMBERS INFORMATION (Unaudited) The Fund 59 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member 60 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 61 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 62 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 63 NOTES For More Information Ticker Symbol: DIISX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 24 Statement of Financial Futures 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus S&P 500 Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus S&P 500 Index Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Thomas J. Durante, CFA, Karen Q. Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus S&P 500 Index Fund produced a total return of 16.02%. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), the funds benchmark, produced a 16.54% return for the same period. Large-cap stocks ended a volatile reporting period with double-digit gains, on average, as investor sentiment was buoyed by a sustained U.S. economic recovery despite a number of economic headwinds. The difference in returns between the fund and the S&P 500 Index was primarily the result of the funds transaction costs and operating expenses. The Funds Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. Equity Markets Rebounded in Economic Recovery When the reporting period began, the U.S. economy had returned to growth, aided in large part by fiscal and monetary stimulus programs from the federal government and Federal Reserve Board (the Fed), respectively. Early in the reporting period, improving manufacturing activity and an apparent bottoming of housing prices helped bolster confidence among businesses, consumers and investors. Consumer and corporate spending improved, and commodity prices climbed. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) By May, however, investors were faced with two new global developments. First, Greece found itself unable to refinance a heavy debt load, leading to a sovereign debt crisis that investors feared might spread throughout the European Union. Second, a catastrophic oil spill in the Gulf of Mexico threatened economic activity along the U.S. Gulf Coast as well as the prospects of energy companies engaged in deep-sea drilling. These concerns weighed heavily on investor sentiment and stock prices. However, fears regarding the possibility of a return to recession proved to be unwarranted when, by the end of the summer, a number of economic indicators pointed to continued, albeit subpar, U.S. economic growth. Throughout the reporting period, the Fed made it clear that it would continue to employ all available tools to stimulate the economy. Indeed, as it has since December 2008, the Fed maintained the overnight federal funds rate in a historically low range between 0% and 0.25%. The Fed also announced plans to embark on a second round of quantitative easing, in which it will purchase $600 billion of U.S.Treasuries to further stimulate the U.S. economy.Anticipation of the Feds quantitative easing program helped spark a market rally that persisted through the reporting periods end. All Market Sectors in S&P 500 Index Produced Positive Results All 10 of the economic sectors that comprise the S&P 500 Index produced positive absolute returns during the reporting period, a testament to the breadth of the market rebound. Stronger consumer and business spending helped the information technology sector rank among the S&P 500 Indexs top performing sectors. In addition, many technology firms expanded their overseas presence during the reporting period, made possible, in part, by their ability to borrow money at low interest rates. Cost-cutting measures, such as staff reductions, factory closures and moving operations to lower-cost sites, also helped boost the technology sectors earnings. Hardware companies with new product lines and significant exposure to overseas markets fared especially well, as did software companies that offer businesses tools for managing data, supporting internal operations and facilitating collaboration and application development. 4 A number of consumer discretionary stocks posted above-average results, most notably media stocks that provide steady dividends to investors. Advertising stocks fared well due to increased revenues from the November elections, and a number of casual dining chains and discount Internet retailers gained value as consumer spending improved. In the industrials sector, an aerospace and defense company performed well amid continued geopolitical uncertainty, and railroad stocks benefited from rising shipping volumes in the recovering economy. On the other hand, the financials sector produced more mixed results.While banks and diversified financial services companies generally disappointed, those losses were offset by gains from real estate investment trusts. Index Funds Offer Diversification As an index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Standard & Poors®, S&P®, Standard & Poors® 500 and S&P 500® are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. TheFund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/10 1 Year 5 Years 10 Years Fund 16.02% 1.30% 0.48% Standard & Poors 500 Composite Stock Price Index 16.54% 1.74% 0.01%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus S&P 500 Index Fund on 10/31/00 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P 500 Index Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Expenses paid per $1,000  $ 2.53 Ending value (after expenses) $1,004.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Expenses paid per $1,000  $ 2.55 Ending value (after expenses) $1,022.68  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). TheFund 7 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks99.6% Shares Value ($) Consumer Discretionary10.6% Abercrombie & Fitch, Cl. A 19,114 819,226 Amazon.com 76,329 a 12,604,971 Apollo Group, Cl. A 26,621 a 997,755 AutoNation 13,937 a,b 323,617 AutoZone 6,502 a 1,545,070 Bed Bath & Beyond 56,230 a 2,468,497 Best Buy 74,064 3,183,271 Big Lots 18,170 a 569,993 Carmax 47,849 a 1,482,841 Carnival 94,705 4,088,415 CBS, Cl. B 147,128 2,490,877 Coach 66,000 b 3,300,000 Comcast, Cl. A 611,562 12,585,946 D.R. Horton 60,999 636,830 Darden Restaurants 30,190 1,379,985 DeVry 13,444 643,430 DIRECTV, Cl. A 187,815 a 8,162,440 Discovery Communications, Cl. A 61,030 a 2,722,548 Eastman Kodak 58,563 a,b 275,832 Expedia 46,496 1,346,059 Family Dollar Stores 30,047 1,387,270 Ford Motor 742,980 a,b 10,498,307 Fortune Brands 32,379 1,750,085 GameStop, Cl. A 35,945 a,b 706,679 Gannett 51,104 b 605,582 Gap 97,170 1,847,202 Genuine Parts 35,440 1,696,158 Goodyear Tire & Rubber 53,528 a 547,056 H & R Block 72,352 853,030 Harley-Davidson 51,593 b 1,582,873 Harman International Industries 13,258 a 444,806 Hasbro 30,063 1,390,414 Home Depot 362,805 11,203,418 International Game Technology 66,949 1,043,735 Interpublic Group of Cos. 104,729 a 1,083,945 J.C. Penney 50,482 1,574,029 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Johnson Controls 144,515 5,075,367 Kohls 65,916 a 3,374,899 Leggett & Platt 32,113 b 654,463 Lennar, Cl. A 30,483 442,308 Limited Brands 57,931 1,702,592 Lowes 303,602 6,475,831 Macys 90,782 2,146,086 Marriott International, Cl. A 61,598 b 2,282,206 Mattel 77,776 1,814,514 McDonalds 230,149 17,898,688 McGraw-Hill 66,958 2,520,969 Meredith 8,406 b 285,384 New York Times, Cl. A 26,261 a,b 201,422 Newell Rubbermaid 61,725 1,089,446 News, Cl. A 490,100 7,086,846 NIKE, Cl. B 84,147 6,852,932 Nordstrom 36,363 1,400,339 OReilly Automotive 29,469 a 1,723,937 Office Depot 60,841 a 273,176 Omnicom Group 65,273 2,869,401 Polo Ralph Lauren 14,000 1,356,320 Priceline.com 10,447 a 3,936,534 Pulte Group 74,678 a 586,222 RadioShack 29,378 591,379 Ross Stores 25,521 1,505,484 Scripps Networks Interactive, Cl. A 19,968 1,016,172 Sears Holdings 10,575 a,b 761,189 Stanley Black & Decker 35,710 2,212,949 Staples 157,323 3,220,402 Starbucks 160,638 4,574,970 Starwood Hotels & Resorts Worldwide 40,184 c 2,175,562 Target 156,102 8,107,938 Tiffany & Co. 26,977 1,429,781 Time Warner 243,317 7,910,236 Time Warner Cable 76,825 4,445,863 TJX 88,183 4,046,718 TheFund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Urban Outfitters 27,600 a 849,252 VF 18,772 1,562,581 Viacom, Cl. B 131,200 5,063,008 Walt Disney 413,859 14,944,448 Washington Post, Cl. B 1,293 b 519,980 Whirlpool 16,260 1,232,996 Wyndham Worldwide 39,403 1,132,836 Wynn Resorts 16,202 1,736,368 Yum! Brands 101,570 5,033,809 Consumer Staples11.1% Altria Group 447,387 11,372,577 Archer-Daniels-Midland 139,571 4,650,506 Avon Products 92,238 2,808,647 Brown-Forman, Cl. B 23,497 1,428,853 Campbell Soup 41,223 b 1,494,334 Clorox 29,818 1,984,388 Coca-Cola 499,074 30,603,218 Coca-Cola Enterprises 71,528 1,717,387 Colgate-Palmolive 105,119 8,106,777 ConAgra Foods 95,780 2,154,092 Constellation Brands, Cl. A 43,142 a 851,192 Costco Wholesale 94,276 5,917,705 CVS Caremark 293,985 8,854,828 Dean Foods 38,257 a 397,873 Dr. Pepper Snapple Group 53,170 1,943,364 Estee Lauder, Cl. A 25,301 1,800,672 General Mills 138,984 5,217,459 H.J. Heinz 67,612 3,320,425 Hershey 33,525 1,659,152 Hormel Foods 15,277 701,520 J.M. Smucker 25,604 1,645,825 Kellogg 56,232 2,826,220 Kimberly-Clark 88,556 5,609,137 Kraft Foods, Cl. A 376,093 12,136,521 Kroger 142,116 3,126,552 10 Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Lorillard 33,428 2,852,746 McCormick & Co. 28,440 b 1,257,617 Mead Johnson Nutrition 43,902 2,582,316 Molson Coors Brewing, Cl. B 32,799 1,549,097 PepsiCo 344,102 22,469,861 Philip Morris International 396,368 23,187,528 Procter & Gamble 613,954 39,029,056 Reynolds American 37,263 2,418,369 Safeway 83,969 1,922,890 Sara Lee 143,323 2,053,819 SUPERVALU 47,157 508,824 SYSCO 127,886 3,767,522 Tyson Foods, Cl. A 64,322 1,000,207 Wal-Mart Stores 433,156 23,464,061 Walgreen 212,366 7,194,960 Whole Foods Market 31,824 a 1,265,004 Energy11.1% Anadarko Petroleum 106,926 6,583,434 Apache 78,688 7,949,061 Baker Hughes 92,891 4,303,640 Cabot Oil & Gas 23,258 674,017 Cameron International 52,434 a 2,293,988 Chesapeake Energy 140,165 3,041,581 Chevron 434,524 35,896,028 ConocoPhillips 320,345 19,028,493 Consol Energy 47,310 1,739,116 Denbury Resources 85,215 a 1,450,359 Devon Energy 94,120 6,119,682 Diamond Offshore Drilling 15,147 a 1,002,126 El Paso 151,496 2,008,837 EOG Resources 54,591 5,225,451 EQT 30,910 1,157,270 Exxon Mobil 1,100,744 73,166,454 FMC Technologies 26,430 a 1,905,603 Halliburton 194,745 6,204,576 TheFund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Helmerich & Payne 22,748 973,159 Hess 62,967 3,968,810 Marathon Oil 153,013 5,442,672 Massey Energy 21,994 925,288 Murphy Oil 41,206 2,684,983 Nabors Industries 60,361 a 1,261,545 National Oilwell Varco 90,443 4,862,216 Noble Energy 37,295 3,038,797 Occidental Petroleum 175,252 13,780,065 Peabody Energy 58,128 3,074,971 Pioneer Natural Resources 25,901 1,807,890 QEP Resources 38,467 1,270,565 Range Resources 33,330 1,246,209 Rowan 24,712 a 813,025 Schlumberger 294,768 20,601,336 Southwestern Energy 74,209 a 2,511,975 Spectra Energy 140,621 3,342,561 Sunoco 26,211 982,126 Tesoro 30,596 396,524 Valero Energy 121,364 2,178,484 Williams 124,566 2,680,660 Financial15.3% ACE 72,500 4,307,950 Aflac 101,627 5,679,933 Allstate 117,588 3,585,258 American Express 227,907 9,449,024 American International Group 29,094 a,b 1,222,239 Ameriprise Financial 55,651 2,876,600 AON 70,934 2,819,626 Apartment Investment & Management, Cl. A 24,994 b,c 582,610 Assurant 23,160 915,746 AvalonBay Communities 17,868 b,c 1,899,547 Bank of America 2,164,810 24,765,426 Bank of New York Mellon 259,964 6,514,698 BB&T 148,093 b 3,466,857 12 Common Stocks (continued) Shares Value ($) Financial (continued) Berkshire Hathaway, Cl. B 373,083 a 29,682,483 Boston Properties 29,707 c 2,560,446 Capital One Financial 97,739 3,642,733 CB Richard Ellis Group, Cl. A 62,353 a 1,144,178 Charles Schwab 210,122 3,235,879 Chubb 68,139 3,953,425 Cincinnati Financial 35,368 b 1,041,234 Citigroup 5,507,511 a 22,966,321 CME Group 14,371 4,162,560 Comerica 37,265 1,333,342 Discover Financial Services 113,241 1,998,704 E*TRADE Financial 42,208 a 603,574 Equity Residential 60,928 c 2,962,929 Federated Investors, Cl. B 19,204 b 478,372 Fifth Third Bancorp 169,481 2,128,681 First Horizon National 48,646 a,b 490,838 Franklin Resources 32,215 3,695,061 Genworth Financial, Cl. A 104,835 a 1,188,829 Goldman Sachs Group 111,198 17,897,318 Hartford Financial Services Group 95,614 2,292,824 HCP 66,801 b,c 2,405,504 Health Care REIT 26,504 b,c 1,354,354 Host Hotels & Resorts 140,248 c 2,228,541 Hudson City Bancorp 113,365 1,320,702 Huntington Bancshares 152,222 863,099 IntercontinentalExchange 15,732 a 1,807,135 Invesco 100,216 2,304,968 Janus Capital Group 35,442 374,268 JPMorgan Chase & Co. 858,428 32,302,646 KeyCorp 182,111 1,491,489 Kimco Realty 86,903 b,c 1,497,339 Legg Mason 34,399 b 1,067,401 Leucadia National 42,367 a 1,076,969 Lincoln National 68,241 1,670,540 Loews 69,101 2,728,107 M & T Bank 17,825 1,332,419 TheFund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Marsh & McLennan 116,494 2,910,020 Marshall & Ilsley 111,144 656,861 MetLife 195,710 7,892,984 Moodys 42,604 b 1,152,864 Morgan Stanley 300,776 7,480,299 Nasdaq OMX Group 29,262 a 615,087 Northern Trust 52,337 2,597,485 NYSE Euronext 57,658 1,766,641 Peoples United Financial 80,578 991,915 Plum Creek Timber 35,241 b,c 1,298,278 PNC Financial Services Group 113,399 6,112,206 Principal Financial Group 67,566 1,813,471 Progressive 144,859 3,065,216 ProLogis 101,530 c 1,385,885 Prudential Financial 100,869 5,303,692 Public Storage 30,089 c 2,985,431 Regions Financial 270,585 1,704,686 Simon Property Group 63,247 c 6,072,977 SLM 103,747 a 1,234,589 State Street 107,543 4,490,996 SunTrust Banks 106,745 2,670,760 T. Rowe Price Group 56,069 3,098,934 Torchmark 17,878 b 1,024,052 Travelers 101,866 5,623,003 U.S. Bancorp 413,230 9,991,901 Unum Group 72,208 1,618,903 Ventas 33,979 b,c 1,819,915 Vornado Realty Trust 35,009 c 3,059,437 Wells Fargo & Co. 1,130,855 29,492,698 Weyerhaeuser 113,161 c 1,835,471 XL Group 74,245 1,570,281 Zions Bancorporation 37,186 768,263 Health Care11.4% Abbott Laboratories 333,935 17,137,544 Aetna 90,403 2,699,433 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Allergan 66,627 4,824,461 AmerisourceBergen 62,408 2,048,230 Amgen 206,955 a 11,835,756 Baxter International 126,511 6,439,410 Becton Dickinson & Co. 51,291 3,873,496 Biogen Idec 52,599 a 3,298,483 Boston Scientific 325,013 a 2,073,583 Bristol-Myers Squibb 369,443 9,938,017 C.R. Bard 20,897 1,736,959 Cardinal Health 77,788 2,698,466 CareFusion 38,984 a 941,074 Celgene 99,910 a 6,201,414 Cephalon 16,011 a,b 1,063,771 Cerner 14,639 a,b 1,285,743 CIGNA 60,274 2,121,042 Coventry Health Care 32,437 a 759,675 DaVita 22,546 a 1,617,676 Dentsply International 32,252 1,012,390 Eli Lilly & Co. 218,348 b 7,685,850 Express Scripts 117,528 a 5,702,459 Forest Laboratories 61,932 a 2,046,853 Genzyme 55,198 a 3,981,432 Gilead Sciences 181,817 a 7,212,680 Hospira 35,254 a 2,096,908 Humana 37,106 a 2,162,909 Intuitive Surgical 8,402 a 2,209,306 Johnson & Johnson 595,063 37,887,661 King Pharmaceuticals 54,829 a 775,282 Laboratory Corp. of America Holdings 22,999 a,b 1,870,279 Life Technologies 39,309 a 1,972,526 McKesson 56,595 3,734,138 Medco Health Solutions 93,982 a 4,936,874 Medtronic 233,701 8,228,612 Merck & Co. 665,607 24,148,222 Mylan 67,791 a,b 1,377,513 Patterson 20,481 566,300 TheFund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) PerkinElmer 26,211 614,648 Pfizer 1,742,260 30,315,324 Quest Diagnostics 32,760 1,609,826 St. Jude Medical 70,207 a 2,688,928 Stryker 73,077 3,616,581 Tenet Healthcare 93,059 a 405,737 Thermo Fisher Scientific 89,074 a 4,580,185 UnitedHealth Group 243,143 8,765,305 Varian Medical Systems 26,970 a,b 1,705,043 Waters 20,502 a 1,519,813 Watson Pharmaceuticals 23,019 a 1,073,836 WellPoint 86,703 a 4,711,441 Zimmer Holdings 43,879 a 2,081,620 Industrial10.6% 3M 153,815 12,954,299 Avery Dennison 23,578 857,060 Boeing 158,384 11,188,246 C.H. Robinson Worldwide 36,273 b 2,556,521 Caterpillar 135,399 10,642,361 Cintas 29,128 800,146 CSX 82,200 5,051,190 Cummins 43,833 3,861,687 Danaher 115,558 5,010,595 Deere & Co. 91,340 7,014,912 Dover 41,163 2,185,755 Dun & Bradstreet 11,766 875,508 Eaton 35,937 3,192,284 Emerson Electric 162,418 8,916,748 Equifax 27,615 914,885 Expeditors International of Washington 46,035 2,272,288 Fastenal 31,664 b 1,630,063 FedEx 67,479 5,919,258 Flowserve 12,094 1,209,400 Fluor 39,654 1,910,926 16 Common Stocks (continued) Shares Value ($) Industrial (continued) General Dynamics 83,362 5,678,619 General Electric 2,310,583 37,015,540 Goodrich 26,816 2,200,789 Honeywell International 166,830 7,859,361 Illinois Tool Works 107,594 4,917,046 Iron Mountain 43,336 944,291 ITT 39,289 1,854,048 Jacobs Engineering Group 27,029 a 1,043,590 L-3 Communications Holdings 25,142 1,815,001 Lockheed Martin 64,439 4,593,856 Masco 78,735 839,315 Norfolk Southern 79,492 4,887,963 Northrop Grumman 63,685 4,025,529 Paccar 78,682 4,033,239 Pall 26,145 1,115,607 Parker Hannifin 35,164 2,691,804 Pitney Bowes 45,470 b 997,612 Precision Castparts 30,715 4,195,055 Quanta Services 45,348 a,b 891,542 R.R. Donnelley & Sons 45,916 847,150 Raytheon 80,969 3,731,052 Republic Services 66,399 1,979,354 Robert Half International 33,588 b 910,571 Rockwell Automation 31,853 1,986,672 Rockwell Collins 34,955 2,115,127 Roper Industries 19,610 1,361,522 Ryder System 12,286 537,513 Snap-On 12,834 654,534 Southwest Airlines 160,833 2,213,062 Stericycle 18,575 a,b 1,332,571 Textron 58,437 b 1,216,658 Tyco International 107,400 4,111,272 Union Pacific 107,621 9,436,209 United Parcel Service, Cl. B 214,432 14,439,851 United Technologies 201,414 15,059,725 TheFund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) W.W. Grainger 12,924 1,602,964 Waste Management 104,341 b 3,727,061 Information Technology19.3% Adobe Systems 113,134 a 3,184,722 Advanced Micro Devices 122,231 a 895,953 Agilent Technologies 74,614 a 2,596,567 Akamai Technologies 39,149 a 2,022,829 Altera 65,840 2,054,866 Amphenol, Cl. A 38,267 1,918,325 Analog Devices 63,506 2,138,247 Apple 197,412 a 59,395,348 Applied Materials 291,024 3,597,056 Autodesk 48,462 a 1,753,355 Automatic Data Processing 106,485 4,730,064 BMC Software 39,269 a 1,785,169 Broadcom, Cl. A 96,686 3,938,988 CA 86,909 2,017,158 Cisco Systems 1,233,810 a 28,167,882 Citrix Systems 40,345 a 2,584,904 Cognizant Technology Solutions, Cl. A 64,077 a 4,177,180 Computer Sciences 32,595 1,598,785 Compuware 55,407 a 554,624 Corning 336,167 6,145,133 Dell 371,977 a 5,349,029 eBay 249,370 a 7,433,720 Electronic Arts 69,819 a 1,106,631 EMC 443,348 a 9,314,741 Fidelity National Information Services 57,280 1,552,288 First Solar 11,595 a,b 1,596,400 Fiserv 33,352 a 1,818,351 FLIR Systems 32,947 a 917,244 Google, Cl. A 53,658 a 32,891,817 Harris 29,010 1,310,962 Hewlett-Packard 490,870 20,645,992 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Intel 1,200,300 24,090,021 International Business Machines 272,843 39,180,255 Intuit 61,530 a 2,953,440 Jabil Circuit 41,397 635,030 JDS Uniphase 45,176 a 474,800 Juniper Networks 115,223 a,b 3,732,073 KLA-Tencor 37,852 1,352,073 Lexmark International, Cl. A 17,107 a 650,579 Linear Technology 47,774 b 1,539,756 LSI 139,386 a 730,383 MasterCard, Cl. A 20,668 4,961,560 McAfee 33,158 a 1,568,373 MEMC Electronic Materials 49,406 a 633,385 Microchip Technology 40,191 b 1,293,346 Micron Technology 183,771 a 1,519,786 Microsoft 1,644,834 43,818,378 Molex 31,493 b 639,308 Monster Worldwide 27,993 a,b 505,554 Motorola 500,935 a 4,082,620 National Semiconductor 49,173 673,670 NetApp 77,027 a 4,101,688 Novell 78,672 a 466,525 Novellus Systems 22,868 a 667,974 NVIDIA 123,136 a 1,481,326 Oracle 836,876 24,604,154 Paychex 70,381 1,949,554 QLogic 25,038 a 439,918 QUALCOMM 347,337 15,675,319 Red Hat 41,204 a 1,741,281 SAIC 62,491 a 971,110 Salesforce.com 25,225 a 2,927,866 SanDisk 50,276 a 1,889,372 Symantec 175,394 a 2,837,875 Tellabs 83,295 568,072 Teradata 37,155 a 1,462,421 Teradyne 38,841 a 436,573 TheFund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Texas Instruments 258,626 7,647,571 Total System Services 36,269 566,159 VeriSign 37,843 a 1,315,044 Visa, Cl. A 106,929 b 8,358,640 Western Digital 48,444 a 1,551,177 Western Union 145,278 2,556,893 Xerox 296,632 3,470,594 Xilinx 56,192 1,506,508 Yahoo! 289,748 a 4,783,739 Materials3.6% Air Products & Chemicals 45,892 3,899,443 Airgas 16,181 1,147,718 AK Steel Holding 25,116 316,210 Alcoa 219,116 2,876,993 Allegheny Technologies 20,961 b 1,104,435 Ball 20,821 1,340,039 Bemis 21,989 698,371 CF Industries Holdings 14,930 1,829,373 Cliffs Natural Resources 29,003 1,890,996 Dow Chemical 250,516 7,723,408 E.I. du Pont de Nemours & Co. 195,786 9,256,762 Eastman Chemical 15,823 1,243,213 Ecolab 51,138 2,522,126 FMC 14,921 1,090,725 Freeport-McMoRan Copper & Gold 101,245 9,585,877 International Flavors & Fragrances 16,995 852,469 International Paper 92,412 2,336,175 MeadWestvaco 36,702 944,342 Monsanto 117,729 6,995,457 Newmont Mining 106,964 6,510,899 Nucor 68,465 b 2,616,732 Owens-Illinois 36,282 a 1,016,984 Pactiv 29,011 a 962,585 PPG Industries 35,445 2,718,632 Praxair 66,279 6,053,924 20 Common Stocks (continued) Shares Value ($) Materials (continued) Sealed Air 33,902 784,831 Sherwin-Williams 20,637 1,505,882 Sigma-Aldrich 26,335 1,670,166 Titanium Metals 17,674 a,b 347,471 United States Steel 30,945 b 1,324,137 Vulcan Materials 26,353 b 962,148 Telecommunication Services3.1% American Tower, Cl. A 86,963 a 4,488,160 AT&T 1,277,090 36,397,065 CenturyLink 65,127 2,694,955 Frontier Communications 215,345 1,890,729 Metropcs Communications 55,053 a 573,102 Qwest Communications International 373,324 2,463,938 Sprint Nextel 641,918 a 2,644,702 Verizon Communications 610,976 19,838,391 Windstream 103,816 1,314,311 Utilities3.5% AES 144,337 a 1,723,383 Allegheny Energy 37,201 863,063 Ameren 49,409 1,431,873 American Electric Power 101,639 3,805,364 CenterPoint Energy 89,435 1,481,044 CMS Energy 50,082 920,507 Consolidated Edison 60,754 b 3,020,689 Constellation Energy Group 43,506 1,315,621 Dominion Resources 127,288 5,531,936 DTE Energy 35,148 1,643,520 Duke Energy 284,769 5,185,643 Edison International 70,567 2,603,922 Entergy 40,880 3,046,786 Exelon 143,480 5,856,854 FirstEnergy 66,093 b 2,400,498 Integrys Energy Group 16,997 b 904,070 NextEra Energy 89,815 4,943,418 TheFund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Nicor 10,073 479,777 NiSource 61,108 1,057,779 Northeast Utilities 37,584 1,175,628 NRG Energy 55,262 a 1,100,266 ONEOK 22,471 1,119,505 Pepco Holdings 47,027 905,740 PG & E 84,232 4,027,974 Pinnacle West Capital 22,292 917,539 PPL 103,954 2,796,363 Progress Energy 63,086 2,838,870 Public Service Enterprise Group 110,265 3,567,073 SCANA 23,993 979,874 Sempra Energy 53,341 2,852,677 Southern 179,404 6,794,029 TECO Energy 47,001 b 826,748 Wisconsin Energy 25,395 1,512,018 Xcel Energy 97,496 2,326,255 Total Common Stocks (cost $1,673,512,748) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 12/23/10 (cost $829,843) 830,000 d Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,865,000) 4,865,000 e 22 Investment of Cash Collateral for Securities Loaned2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $51,226,301) 51,226,301 e Total Investments (cost $1,730,433,892) 102.0% Liabilities, Less Cash and Receivables (2.0%) Net Assets 100.0% REITReal Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2010, the market value of the funds securities on loan was $54,407,022 and the market value of the collateral held by the fund was $55,533,341, consisting of cash collateral of $51,226,301 and U.S. Government and Agency securities valued at $4,307,040. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 19.3 Materials 3.6 Financial 15.3 Utilities 3.5 Health Care 11.4 Telecommunication Services 3.1 Consumer Staples 11.1 Short-Term/Money Energy 11.1 Market Investments 2.4 Consumer Discretionary 10.6 Industrial 10.6  Based on net assets. See notes to financial statements. TheFund 23 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long Standard & Poors 500 E-mini 175 10,322,375 December 2010 See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $54,407,022)Note 1(b): Unaffiliated issuers 1,674,342,591 2,319,032,208 Affiliated issuers 56,091,301 56,091,301 Cash 4,914,470 Dividends and interest receivable 2,651,712 Receivable for shares of Common Stock subscribed 1,693,984 Receivable for futures variation marginNote 4 631 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 986,608 Liability for securities on loanNote 1(b) 51,226,301 Payable for shares of Common Stock redeemed 4,299,378 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,655,209,313 Accumulated undistributed investment incomenet 25,855,411 Accumulated net realized gain (loss) on investments 1,831,746 Accumulated net unrealized appreciation (depreciation) on investments (including $285,932 net unrealized appreciation on financial futures) 644,975,549 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 69,235,483 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. TheFund 25 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends (net of $7,894 foreign taxes withheld at source): Unaffiliated issuers 46,841,065 Affiliated issuers 46,216 Income from securities lendingNote 1(b) 173,707 Interest 5,454 Total Income Expenses: Management feeNote 3(a) 5,730,892 Shareholder servicing costsNote 3(b) 5,730,892 Directors feesNote 3(a) 129,857 Loan commitment feesNote 2 32,451 Interest expenseNote 2 512 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (129,857) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 104,587,117 Net realized gain (loss) on financial futures 1,410,412 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 198,661,013 Net unrealized appreciation (depreciation) on financial futures 579,301 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 35,571,695 40,962,342 Net realized gain (loss) on investments 105,997,529 4,165,418 Net unrealized appreciation (depreciation) on investments 199,240,314 150,873,785 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold 485,529,471 540,506,562 Dividends reinvested 37,789,348 49,807,203 Cost of shares redeemed (736,607,359) (586,615,451) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,238,884,922 2,090,177,539 End of Period Undistributed investment incomenet 25,855,411 28,886,502 Capital Share Transactions (Shares): Shares sold 15,329,187 21,472,196 Shares issued for dividends reinvested 1,196,255 2,051,372 Shares redeemed (23,322,185) (23,057,764) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. TheFund 27 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 29.45 27.66 44.18 40.57 35.50 Investment Operations: Investment incomenet a .49 .53 .66 .61 .54 Net realized and unrealized gain (loss) on investments 4.19 1.93 (16.51) 4.90 5.01 Total from Investment Operations 4.68 2.46 (15.85) 5.51 5.55 Distributions: Dividends from investment incomenet (.51) (.67) (.67) (.56) (.48) Dividends from net realized gain on investments    (1.34)  Total Distributions (.51) (.67) (.67) (1.90) (.48) Net asset value, end of period 33.62 29.45 27.66 44.18 40.57 Total Return (%) 16.02 9.42 (36.38) 14.05 15.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .51 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.55 2.06 1.77 1.47 1.45 Portfolio Turnover Rate 5.45 4.36 4.95 4.71 5.04 Net Assets, end of period ($ x 1,000) 2,327,872 2,238,885 2,090,178 3,735,372 3,656,990 a Based on average shares outstanding at each month end. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus S&P 500 Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective is to match the performance of the Standard & Poors 500 Composite Stock Price Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on TheFund 29 NOTES TO FINANCIAL STATEMENTS (continued) which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. U.S. Treasury Bills are valued by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 30 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  2,318,202,376   Mutual Funds 56,091,301   U.S. Treasury  829,832  Other Financial Instruments: Futures  285,932    See Statement of Investments for industry classification.  Amount shown represents unrealized appreciation at period end. TheFund 31 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result 32 of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2010, The Bank of New York Mellon earned $74,446 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 38,872,000 328,985,000 362,992,000 4,865,000 .2 Dreyfus Institutional Cash Advantage Plus Fund 131,454,189 1,293,500,5201,373,728,408 51,226,301 2.2 Total 1,622,485,520 1,736,720,408 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. TheFund 33 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $25,452,500, undistributed capital gains $51,724,461 and unrealized appreciation $595,485,745. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $38,533,901 and $50,992,476, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, the fund decreased accumulated undistributed investment income-net by $68,885 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary 34 or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2010, was approximately $33,700 with a related weighted average annualized interest rate of 1.52%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .25% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. During the period ended October 31, 2010, fees reimbursed by the Manager amounted to $129,857. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance TheFund 35 NOTES TO FINANCIAL STATEMENTS (continued) of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, the fund was charged $5,730,892 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $493,304 and shareholder services plan fees $493,304. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2010, amounted to $121,698,923 and $301,685,749, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. 36 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. At October 31, 2010, the cost of investments for federal income tax purposes was $1,779,637,764; accordingly, accumulated net unrealized appreciation on investments was $595,485,745, consisting of $899,755,799 gross unrealized appreciation and $304,270,054 gross unrealized depreciation. TheFund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus S&P 500 Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus S&P 500 Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the four years in the period ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the year ended October 31, 2006 were audited by other auditors whose report dated December 14, 2006, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus S&P 500 Index Fund at October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the four years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended October 31, 2010 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2010, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $38,533,901 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. TheFund 39 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 42 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. TheFund 43 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 44 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 27 Statement of Financial Futures 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 45 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Smallcap Stock Index Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Smallcap Stock Index Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Thomas J. Durante, CFA, Karen Q. Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Smallcap Stock Index Fund produced a total return of 26.08%. 1 In comparison, the Standard & Poors SmallCap 600 Index (the S&P 600 Index), the funds benchmark, produced a 26.27% return for the same period. Small-cap stocks ended a volatile reporting period with double-digit gains, on average, as investor sentiment was buoyed by a sustained U.S. economic recovery despite a number of economic headwinds. The difference in returns between the fund and its benchmark was primarily due to the funds transaction costs and operating expenses. The Funds Investment Approach The fund seeks to match the total return of the S&P 600 Index by generally investing in a representative sample of the stocks listed in the S&P 600 Index. The S&P 600 Index is composed of 600 domestic stocks across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 600 Index than smaller ones. The fund may also use stock index futures as a substitute for the sale or purchase of stocks. Equity Markets Rebounded Amid Economic Recovery When the reporting period began, the U.S. economy had returned to growth, aided in large part by fiscal and monetary stimulus programs from the federal government and Federal Reserve Board (the Fed), respectively. Early in the reporting period, improving manufacturing activity and an apparent bottoming of housing prices helped bolster confidence among businesses, consumers and investors. Consumer and corporate spending improved, and commodity prices climbed. TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) By May, however, investors were faced with two new global developments. First, Greece found itself unable to refinance a heavy debt load, leading to a sovereign debt crisis that investors feared might spread throughout the European Union. Second, a catastrophic oil spill in the Gulf of Mexico threatened the prospects of energy companies engaged in deep-sea drilling as well as economic activity along the U.S. Gulf Coast. These concerns weighed heavily on investor sentiment and stock prices. However, fears regarding the possibility of a return to recession proved to be unwarranted when, by the end of the summer, a number of economic indicators pointed to continued, albeit subpar, U.S. economic growth. Throughout the reporting period, the Fed made it clear that it would continue to employ all available tools to stimulate the economy. Indeed, as it has since December 2008, the Fed maintained the overnight federal funds rate in a historically low range between 0.00% and 0.25%.The Fed also announced plans to embark on a second round of quantitative easing, in which it will purchase $600 billion of U.S. Treasuries to further stimulate the U.S. economy. Anticipation of the Feds quantitative easing program helped support a market rally through the reporting periods end. S&P 600 Index Posted Gains in All Market Sectors All of the market sectors represented in the S&P 600 Index posted positive absolute returns for the reporting period. Relative performance was particularly strong in the information technology sector, where semiconductor firms benefited from their inventory management strategies during the downturn and the subsequent growth trend in wireless communications. In addition, a number of software developers and hardware providers fared well as more businesses moved toward cloud computing for their data management needs, giving them the ability to access, integrate and consolidate data across locations, systems and users. Electronic equipment makers also fared well, largely due to previous cost-cutting measures. Consumer discretionary stocks produced attractive relative returns in the recovering economy, most notably low-end retailers, farming equipment suppliers, office supply stores and casual dining restaurants. 4 Many of these companies rebounded from previously beaten-down levels while others benefited from cost-cutting measures implemented during the recession. A number of textile, apparel and luxury goods companies also advanced due to improved consumer spending. Financial stocks generated especially strong performance when mending credit markets and low interest rates helped regional banks and other small-cap financial institutions rebound from their previous lows. However, the bulk of the sectors positive performance stemmed from real estate investment trusts (REITs), which benefited from a reduction in supply, resulting in less competition. The most robust gains among REITs were produced by those specializing in the apartment, self storage and industrial segments. Index Investing Offers Diversification As an index portfolio, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the small-cap stocks listed in the S&P 600 Index.The fund offers a diversified investment vehicle that can help investors manage the risks of investing in small-cap stocks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small-cap companies often experience sharper price fluctuations than stocks of larger-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in any index. 3 Standard & Poors®, S&P®, S&P 500® and STARS® are registered trademarks of Standard & Poor's Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poors and its affiliates and Standard & Poors and its affiliates make no representation regarding the advisability of investing in the fund. TheFund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/10 1 Year 5 Years 10 Years Fund 26.08% 2.96% 6.25% Standard & Poors SmallCap 600 Index 26.27% 3.12% 6.56%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Smallcap Stock Index Fund on 10/31/00 to a $10,000 investment made in the Standard & Poors SmallCap 600 Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Smallcap Stock Index Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Expenses paid per $1,000  $ 2.50 Ending value (after expenses) $985.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Expenses paid per $1,000  $ 2.55 Ending value (after expenses) $1,022.68  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). TheFund 7 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks98.8% Shares Value ($) Consumer Discretionary15.7% American Public Education 39,954 a,b 1,117,114 Arbitron 62,520 1,583,006 Arctic Cat 27,687 b 368,514 Audiovox, Cl. A 48,992 b 317,468 Big 5 Sporting Goods 46,114 623,461 Biglari Holdings 2,550 b 850,144 BJs Restaurants 42,443 a,b 1,406,985 Blue Nile 27,901 a,b 1,188,583 Blyth 12,616 506,154 Brown Shoe 103,056 1,210,908 Brunswick 205,811 3,255,930 Buckle 47,627 a 1,385,469 Buffalo Wild Wings 41,007 b 1,928,559 Cabelas 81,284 a,b 1,507,005 California Pizza Kitchen 58,401 b 964,201 Callaway Golf 113,504 a 780,908 Capella Education 33,308 a,b 1,826,278 Carters 137,000 b 3,411,300 Cato, Cl. A 74,835 1,979,386 CEC Entertainment 57,968 b 1,924,538 Childrens Place Retail Stores 65,569 b 2,888,970 Christopher & Banks 79,127 471,597 Coinstar 79,065 a,b 4,552,563 Cracker Barrel Old Country Store 55,018 2,964,920 CROCS 196,457 b 2,736,646 Deckers Outdoor 92,902 b 5,397,606 DineEquity 31,843 a,b 1,415,421 Drew Industries 39,996 b 842,716 E.W. Scripps, Cl. A 57,518 a,b 502,707 Ethan Allen Interiors 53,701 a 814,644 Finish Line, Cl. A 142,449 2,179,470 Freds, Cl. A 90,344 a 1,082,321 Genesco 58,830 b 1,927,271 Group 1 Automotive 47,488 a,b 1,674,427 Gymboree 67,741 b 4,407,229 Haverty Furniture 50,453 539,343 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Helen of Troy 78,955 b 2,025,196 Hibbett Sports 65,627 a,b 1,768,648 Hillenbrand 126,084 2,709,545 Hot Topic 75,705 a 433,790 HSN 87,354 b 2,615,379 Iconix Brand Group 156,601 b 2,740,517 Interval Leisure Group 77,377 b 1,110,360 Jack in the Box 111,090 a,b 2,572,844 JAKKS Pacific 76,843 a,b 1,448,491 Jo-Ann Stores 69,041 a,b 2,986,023 JOS. A. Bank Clothiers 60,701 b 2,646,564 K-Swiss, Cl. A 38,118 b 463,515 Kid Brands 39,407 b 384,612 Kirklands 25,409 b 341,751 La-Z-Boy 117,832 b 915,555 Lithia Motors, Cl. A 41,465 a 451,968 Live Nation 307,361 b 2,916,856 Liz Claiborne 229,042 a,b 1,401,737 Lumber Liquidators Holdings 40,043 a,b 964,235 M/I Homes 47,422 b 501,725 Maidenform Brands 50,988 b 1,364,439 Marcus 44,729 573,426 MarineMax 56,103 b 419,650 Mens Wearhouse 104,975 2,565,589 Meritage Homes 69,186 b 1,266,796 Midas 23,051 a,b 169,655 Monarch Casino & Resort 17,578 b 203,026 Monro Muffler Brake 44,500 a 2,124,430 Movado Group 24,562 b 276,077 Multimedia Games 75,258 b 295,011 National Presto Industries 9,446 a 1,057,291 Nautilus 49,889 b 73,836 NutriSystem 62,744 a 1,199,665 OCharleys 49,617 b 372,128 OfficeMax 190,760 b 3,376,452 Oxford Industries 36,106 831,521 TheFund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) P.F. Changs China Bistro 53,893 a 2,474,767 Papa Johns International 57,922 b 1,496,125 Peets Coffee & Tea 22,859 a,b 874,357 PEP Boys-Manny Moe & Jack 127,211 1,487,097 Perry Ellis International 24,744 b 556,245 PetMed Express 49,956 a 771,820 Pinnacle Entertainment 135,039 b 1,728,499 Polaris Industries 73,377 5,216,371 Pool 109,478 a 2,204,887 Pre-Paid Legal Services 17,186 a,b 1,034,253 Quiksilver 294,507 b 1,228,094 RC2 52,362 b 1,104,838 Red Robin Gourmet Burgers 36,358 b 738,067 Ruby Tuesday 154,067 b 1,864,211 Ruths Hospitality Group 61,304 b 279,546 Shuffle Master 134,909 b 1,269,494 Skechers USA, Cl. A 80,889 b 1,572,482 Sonic 121,643 b 1,080,190 Sonic Automotive, Cl. A 90,737 a 990,848 Spartan Motors 80,057 406,690 Stage Stores 91,024 1,213,350 Standard Motor Products 42,925 456,293 Standard-Pacific 238,122 b 864,383 Stein Mart 59,288 b 556,714 Steven Madden 50,945 b 2,154,973 Sturm Ruger & Co. 62,889 a 984,842 Superior Industries International 66,315 1,190,354 Texas Roadhouse 139,235 a,b 2,138,650 True Religion Apparel 60,943 a,b 1,246,284 Tuesday Morning 87,589 b 419,551 Universal Electronics 30,673 b 645,973 Universal Technical Institute 64,825 a 1,254,364 Volcom 33,292 a,b 571,624 Winnebago Industries 57,571 b 575,710 Wolverine World Wide 111,845 3,256,926 10 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Zale 33,242 a,b 85,100 Zumiez 40,155 a,b 1,052,864 Consumer Staples3.5% Alliance One International 254,430 a,b 1,124,581 Andersons 45,786 1,802,595 Boston Beer, Cl. A 24,733 b 1,770,635 Cal-Maine Foods 26,292 a 761,679 Calavo Growers 25,423 a 557,526 Caseys General Stores 92,566 3,837,786 Central Garden & Pet, Cl. A 154,143 b 1,610,794 Darling International 201,775 b 2,019,768 Diamond Foods 41,397 a 1,829,747 Great Atlantic & Pacific Tea 39,122 a,b 134,580 Hain Celestial Group 89,571 b 2,215,091 J & J Snack Foods 32,700 1,401,849 Lance 67,247 1,529,197 Mannatech 14,606 b 27,313 Medifast 30,822 b 736,029 Nash Finch 28,940 1,212,586 Sanderson Farms 48,985 2,056,390 Seneca Foods, Cl. A 20,597 b 475,791 Spartan Stores 55,528 830,144 TreeHouse Foods 84,140 a,b 3,929,338 United Natural Foods 101,681 a,b 3,636,113 WD-40 35,334 1,303,471 Energy4.9% Basic Energy Services 58,685 b 649,056 Bristow Group 74,384 b 2,884,612 CARBO Ceramics 40,536 a 3,395,701 Gulf Island Fabrication 30,108 687,667 Gulfport Energy 61,587 b 1,026,039 Holly 89,287 2,922,364 Hornbeck Offshore Services 35,331 a,b 785,761 TheFund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) ION Geophysical 333,042 b 1,628,575 Lufkin Industries 66,826 3,264,450 Matrix Service 65,606 b 595,702 Oil States International 115,829 b 5,921,178 Penn Virginia 105,394 a 1,561,939 Petroleum Development 44,962 b 1,403,264 PetroQuest Energy 134,469 a,b 750,337 Pioneer Drilling 153,382 b 944,833 SEACOR Holdings 43,691 b 4,139,722 Seahawk Drilling 26,370 a,b 265,810 SM Energy 136,010 5,668,897 Stone Energy 126,432 a,b 1,976,132 Swift Energy 89,687 a,b 2,856,531 Tetra Technologies 189,972 b 1,854,127 World Fuel Services 148,232 a 4,184,589 Financial18.9% Acadia Realty Trust 88,887 c 1,695,964 Amerisafe 38,602 b 736,912 Bank Mutual 45,791 220,713 Bank of the Ozarks 26,441 a 1,005,022 BioMed Realty Trust 284,584 c 5,222,116 Boston Private Financial Holdings 198,705 1,134,606 Brookline Bancorp 166,238 1,619,158 Cash America International 73,710 2,596,803 Cedar Shopping Centers 115,519 c 728,925 City Holding 34,277 a 1,086,581 Colonial Properties Trust 153,893 c 2,759,301 Columbia Banking System 89,247 1,625,188 Community Bank System 89,052 a 2,081,145 Delphi Financial Group, Cl. A 113,878 3,082,677 DiamondRock Hospitality 315,614 b,c 3,339,196 Dime Community Bancshares 39,459 575,707 East West Bancorp 342,847 6,044,393 EastGroup Properties 57,916 c 2,344,440 eHealth 52,617 a,b 710,856 12 Common Stocks (continued) Shares Value ($) Financial (continued) Employers Holdings 85,544 1,384,957 Entertainment Properties Trust 98,831 c 4,568,957 Extra Space Storage 196,764 a,c 3,187,577 EZCORP, Cl. A 116,804 b 2,508,950 First BanCorp/Puerto Rico 89,847 a,b 27,403 First Cash Financial Services 61,904 b 1,799,549 First Commonwealth Financial 166,239 967,511 First Financial Bancorp 114,217 1,923,414 First Financial Bankshares 44,721 a 2,113,514 First Midwest Bancorp 140,234 1,501,906 Forestar Group 74,057 b 1,266,375 Franklin Street Properties 131,378 a,c 1,753,896 Glacier Bancorp 156,072 a 2,028,936 Hancock Holding 60,148 1,889,850 Hanmi Financial 289,195 a,b 338,358 Healthcare Realty Trust 158,005 a,c 3,814,241 Home Bancshares 48,869 1,005,235 Home Properties 78,104 a,c 4,252,763 Horace Mann Educators 88,866 1,660,906 Independent Bank/MA 47,127 1,107,013 Infinity Property & Casualty 27,991 1,448,534 Inland Real Estate 193,657 c 1,682,879 Interactive Brokers Group, Cl. A 93,741 b 1,754,832 Investment Technology Group 100,819 b 1,435,663 Kilroy Realty 113,133 a,c 3,865,755 Kite Realty Group Trust 101,822 c 486,709 LaBranche & Co. 100,631 b 327,051 LaSalle Hotel Properties 164,545 c 3,898,071 Lexington Realty Trust 305,658 a,c 2,378,019 LTC Properties 62,222 c 1,732,883 Medical Properties Trust 270,864 c 3,030,968 Mid-America Apartment Communities 69,532 c 4,243,538 Nara Bancorp 80,136 b 628,266 National Financial Partners 95,764 b 1,321,543 National Penn Bancshares 307,347 1,994,682 National Retail Properties 200,787 a,c 5,441,328 TheFund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Navigators Group 27,164 b 1,248,729 NBT Bankcorp 74,121 1,634,368 Old National Bancorp 219,509 2,076,555 optionsXpress Holdings 117,458 b 1,875,804 Parkway Properties 53,313 c 829,550 Pennsylvania Real Estate Investment Trust 121,965 a,c 1,740,441 Pinnacle Financial Partners 62,421 a,b 712,224 Piper Jaffray 29,132 b 902,218 Portfolio Recovery Associates 34,672 b 2,324,758 Post Properties 110,680 c 3,369,099 Presidential Life 45,610 436,488 PrivateBancorp 139,417 1,643,726 ProAssurance 75,274 b 4,327,502 PS Business Parks 46,623 c 2,762,879 Rewards Network 23,191 b 317,717 RLI 35,734 a 2,051,846 S&T Bancorp 49,864 a 977,334 Safety Insurance Group 28,970 1,345,946 Selective Insurance Group 120,416 2,037,439 Signature Bank 98,455 b 4,158,739 Simmons First National, Cl. A 35,400 962,526 Sovran Self Storage 60,976 c 2,382,332 Sterling Bancorp 83,514 784,196 Sterling Bancshares 183,027 986,516 Stewart Information Services 55,461 600,088 Stifel Financial 81,852 a,b 3,878,966 Susquehanna Bancshares 302,034 2,386,069 SWS Group 66,150 a 454,451 Tanger Factory Outlet Centers 90,159 c 4,320,419 Tompkins Financial 20,054 a 774,084 Tower Group 107,895 2,619,691 TradeStation Group 68,126 b 374,012 Trustco Bank 228,109 a 1,229,508 UMB Financial 66,885 2,478,758 Umpqua Holdings 279,294 3,072,234 United Bankshares 83,566 a 2,232,884 14 Common Stocks (continued) Shares Value ($) Financial (continued) United Community Banks 258,754 a,b 507,158 United Fire & Casualty 44,689 895,121 Universal Health Realty Income Trust 27,265 c 1,012,895 Urstadt Biddle Properties, Cl. A 57,708 c 1,108,571 Whitney Holding 195,315 1,617,208 Wilshire Bancorp 47,702 a 320,080 Wintrust Financial 78,222 2,341,967 World Acceptance 40,439 a,b 1,744,943 Health Care12.4% Abaxis 47,950 b 1,151,280 Affymetrix 159,147 b 712,979 Air Methods 22,525 a,b 921,272 Align Technology 153,820 a,b 2,619,555 Almost Family 20,005 a,b 690,773 Amedisys 62,308 b 1,586,362 American Medical Systems Holdings 178,751 a,b 3,610,770 AMERIGROUP 122,912 b 5,129,118 AMN Healthcare Services 85,246 b 451,804 AmSurg 81,641 b 1,476,069 Analogic 26,377 1,203,583 ArQule 88,697 b 489,607 Bio-Reference Laboratories 49,050 b 1,057,518 Cambrex 68,855 b 311,913 Cantel Medical 35,195 651,811 Catalyst Health Solutions 84,526 b 3,199,309 Centene 101,562 b 2,266,864 Chemed 50,716 2,989,201 Computer Programs & Systems 17,789 812,424 CONMED 49,254 b 1,084,081 Cooper 111,770 5,514,732 CorVel 18,192 b 815,002 Cross Country Healthcare 71,128 b 519,234 CryoLife 100,566 b 648,651 Cubist Pharmaceuticals 143,195 b 3,333,580 Cyberonics 58,064 b 1,597,341 TheFund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Dionex 40,051 a,b 3,573,751 Emergent BioSolutions 35,762 b 646,219 Ensign Group 20,145 378,122 Enzo Biochem 68,002 a,b 293,089 eResearch Technology 104,679 b 797,654 Genoptix 32,899 b 559,941 Gentiva Health Services 72,969 b 1,698,718 Greatbatch 67,363 a,b 1,465,145 Haemonetics 60,718 b 3,318,239 Hanger Orthopedic Group 82,193 b 1,538,653 HealthSpring 120,095 b 3,505,573 Healthways 73,430 b 769,546 Hi-Tech Pharmacal 17,387 a,b 376,081 HMS Holdings 56,071 b 3,370,428 ICU Medical 24,931 b 909,981 Integra LifeSciences Holdings 51,539 b 2,217,208 Invacare 85,360 a 2,304,720 IPC The Hospitalist 25,580 b 819,327 Kendle International 22,906 b 208,674 Kensey Nash 30,524 a,b 822,927 Landauer 16,638 a 1,016,415 LCA-Vision 30,215 b 210,296 LHC Group 34,656 a,b 932,246 Magellan Health Services 81,976 b 3,934,848 Martek Biosciences 76,566 a,b 1,680,624 MedCath 30,716 b 304,396 Meridian Bioscience 78,405 a 1,794,690 Merit Medical Systems 58,194 b 920,047 Molina Healthcare 41,262 b 1,069,511 MWI Veterinary Supply 25,462 b 1,456,426 Natus Medical 59,487 b 779,280 Neogen 43,475 b 1,452,935 Omnicell 74,150 b 1,035,876 Osteotech 27,000 b 175,230 Palomar Medical Technologies 27,654 b 292,579 Par Pharmaceutical Cos. 89,606 b 2,913,091 16 Common Stocks (continued) Shares Value ($) Health Care (continued) PAREXEL International 143,364 b 3,082,326 PharMerica 55,465 a,b 556,869 PSS World Medical 117,958 b 2,787,348 Quality Systems 38,405 a 2,467,905 Regeneron Pharmaceuticals 154,395 b 4,026,622 RehabCare Group 51,522 b 1,145,334 Res-Care 57,233 b 757,193 Salix Pharmaceuticals 132,063 b 4,995,943 Savient Pharmaceuticals 142,086 a,b 1,763,287 SurModics 31,651 b 378,546 Symmetry Medical 102,227 b 904,709 ViroPharma 179,822 b 2,941,888 West Pharmaceutical Services 82,206 a 2,933,932 Zoll Medical 44,574 b 1,449,992 Industrial15.5% A.O. Smith 55,329 3,100,084 AAON 28,315 a 695,133 AAR 80,113 b 1,765,691 ABM Industries 113,743 a 2,564,905 Actuant, Cl. A 141,683 3,183,617 Administaff 55,230 1,447,578 Aerovironment 27,263 a,b 639,590 Albany International, Cl. A 61,559 1,255,804 Allegiant Travel 36,597 a 1,723,353 American Science & Engineering 20,595 1,695,998 Apogee Enterprises 58,778 616,581 Applied Industrial Technologies 95,809 2,913,552 Applied Signal Technology 27,208 913,100 Arkansas Best 52,948 a 1,341,173 Astec Industries 36,227 a,b 1,067,610 AZZ 30,149 1,119,734 Badger Meter 28,705 a 1,192,119 Barnes Group 121,464 a 2,209,430 Belden 99,777 2,783,778 Bowne & Co. 103,779 a 1,177,892 TheFund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Brady, Cl. A 122,451 3,765,368 Briggs & Stratton 130,150 a 2,290,640 Cascade 18,192 643,815 CDI 12,564 180,042 Ceradyne 59,092 b 1,406,981 CIRCOR International 36,637 1,285,226 CLARCOR 113,174 4,488,481 Comfort Systems USA 70,372 805,759 Consolidated Graphics 29,103 b 1,354,745 Cubic 41,214 1,795,694 Curtiss-Wright 106,208 3,279,703 Dolan 83,329 b 891,620 Dycom Industries 88,559 b 947,581 EMCOR Group 155,031 b 4,007,551 Encore Wire 39,583 821,743 EnPro Industries 51,336 a,b 1,803,947 ESCO Technologies 51,524 1,766,243 Esterline Technologies 66,966 b 4,047,425 Exponent 29,920 b 955,046 Federal Signal 149,246 843,240 Forward Air 61,491 a 1,652,878 G & K Services, Cl. A 42,098 1,040,663 GenCorp 166,733 a,b 811,990 Geo Group 139,671 b 3,582,561 Gibraltar Industries 76,805 b 701,230 Griffon 113,684 b 1,340,334 Healthcare Services Group 88,715 2,131,821 Heartland Express 130,597 a 1,947,201 Heidrick & Struggles International 38,474 826,422 Hub Group, Cl. A 79,893 b 2,594,126 II-VI 52,514 b 2,065,901 Insituform Technologies, Cl. A 96,094 b 2,075,630 Interface, Cl. A 120,704 1,736,931 John Bean Technologies 53,676 917,860 Kaman 54,206 1,460,852 Kaydon 82,028 2,860,316 Kelly Services, Cl. A 42,457 b 630,486 18 Common Stocks (continued) Shares Value ($) Industrial (continued) Knight Transportation 130,875 a 2,338,736 Lawson Products 9,558 176,154 Lindsay 30,312 a 1,747,487 Lydall 33,250 b 247,047 Mobile Mini 68,432 b 1,192,770 Moog, Cl. A 101,652 b 3,822,115 Mueller Industries 77,887 2,289,878 NCI Building Systems 28,258 b 280,037 Old Dominion Freight Line 94,703 b 2,656,419 On Assignment 81,072 b 458,057 Orbital Sciences 122,493 b 1,989,286 Orion Marine Group 55,660 b 696,307 Powell Industries 18,807 b 580,384 Quanex Building Products 97,514 1,757,202 Robbins & Myers 78,047 2,265,704 School Specialty 37,846 a,b 507,136 SFN Group 113,703 b 861,869 Simpson Manufacturing 87,457 2,324,607 SkyWest 117,020 1,774,023 Standard Register 37,007 118,792 Standex International 24,955 672,038 Sykes Enterprises 84,964 b 1,411,252 Teledyne Technologies 80,888 b 3,362,514 Tetra Tech 150,401 b 3,167,445 Toro 76,732 4,355,308 Tredegar 44,735 862,938 Triumph Group 32,718 2,734,898 TrueBlue 106,557 b 1,497,126 UniFirst 35,899 1,652,431 United Stationers 50,907 b 2,860,973 Universal Forest Products 40,101 1,208,644 Viad 37,183 742,173 Vicor 37,801 a 673,236 Volt Information Sciences 22,219 b 179,530 Watts Water Technologies, Cl. A 75,542 2,656,812 TheFund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology19.1% Actel 62,893 b 1,311,948 Advanced Energy Industries 80,283 b 1,152,864 Agilysys 56,250 b 337,500 Anixter International 68,080 3,655,215 Arris Group 316,470 b 2,946,336 ATMI 81,667 b 1,443,056 Avid Technology 53,685 a,b 677,505 Bel Fuse, Cl. B 27,512 627,549 Benchmark Electronics 138,634 b 2,277,757 Black Box 34,697 1,151,940 Blackbaud 97,933 2,486,519 Blue Coat Systems 97,278 a,b 2,623,588 Brightpoint 157,031 b 1,176,162 Brooks Automation 155,572 b 1,056,334 Cabot Microelectronics 56,281 a,b 2,174,135 CACI International, Cl. A 75,270 b 3,772,532 Checkpoint Systems 100,383 b 2,208,426 Ciber 172,726 b 633,904 Cognex 79,224 2,115,281 Cohu 46,209 663,099 Commvault Systems 93,430 b 2,702,930 Compellent Technologies 44,772 b 1,131,388 comScore 42,243 b 993,133 Comtech Telecommunications 64,889 1,999,879 Concur Technologies 95,153 a,b 4,911,798 CSG Systems International 93,450 b 1,816,668 CTS 85,753 870,393 Cymer 64,043 b 2,366,389 Cypress Semiconductor 386,463 b 5,449,128 Daktronics 86,058 a 939,753 DealerTrack Holdings 89,354 b 1,726,319 DG Fastchannel 57,114 a,b 1,345,035 Digi International 54,924 b 530,566 Diodes 75,838 b 1,666,919 DSP Group 61,946 b 443,533 DTS 32,642 a,b 1,299,152 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) Ebix 63,379 a,b 1,565,461 Electro Scientific Industries 58,052 b 674,564 EMS Technologies 33,613 b 599,656 Epicor Software 125,132 b 1,176,241 EPIQ Systems 74,058 867,960 Exar 73,738 b 490,358 FARO Technologies 31,222 b 753,699 FEI 81,749 b 1,778,858 Forrester Research 32,692 b 1,081,124 Gerber Scientific 51,720 b 346,007 Harmonic 231,936 b 1,618,913 Heartland Payment Systems 73,151 1,044,596 Hittite Microwave 48,397 b 2,500,673 Hutchinson Technology 80,571 a,b 274,747 Infospace 86,797 b 732,567 Insight Enterprises 114,289 b 1,728,050 Integral Systems 16,542 a,b 140,607 Interactive Intelligence 27,739 b 685,431 Intermec 96,780 b 1,127,487 Intevac 49,429 b 499,233 j2 Global Communications 114,085 a,b 3,006,140 JDA Software Group 81,809 b 2,069,768 Keithley Instruments 33,442 721,678 Knot 52,488 b 474,492 Kopin 143,727 b 547,600 Kulicke & Soffa Industries 171,922 b 1,069,355 Liquidity Services 38,223 b 611,568 Littelfuse 43,647 b 1,851,942 LoJack 51,811 b 253,356 Manhattan Associates 54,238 b 1,669,446 MAXIMUS 36,366 2,204,871 Mercury Computer Systems 49,370 b 782,021 Methode Electronics 87,840 816,034 Micrel 122,152 1,454,830 Microsemi 191,166 b 3,823,320 MicroStrategy, Cl. A 20,605 b 1,867,431 TheFund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) MKS Instruments 123,956 b 2,559,691 Monolithic Power Systems 65,794 b 1,057,310 MTS Systems 35,026 1,147,802 NCI, Cl. A 14,934 b 278,370 Netgear 80,783 b 2,488,924 NetScout Systems 87,629 b 2,056,653 Network Equipment Technologies 50,382 a,b 159,207 Newport 95,889 b 1,393,267 Novatel Wireless 117,730 b 1,233,810 Oplink Communications 46,704 b 816,386 OSI Systems 42,753 b 1,539,108 Park Electrochemical 48,278 1,303,506 PC-Tel 37,611 b 222,657 Perficient 65,150 b 687,984 Pericom Semiconductor 59,007 b 555,846 Phoenix Technologies 43,930 b 180,992 Plexus 88,832 b 2,696,051 Progress Software 102,774 b 3,840,664 Radiant Systems 61,290 b 1,195,768 Radisys 59,131 b 577,710 Rofin-Sinar Technologies 63,829 b 1,782,744 Rogers 35,225 b 1,254,010 Rudolph Technologies 78,777 b 584,525 ScanSource 50,044 b 1,498,317 Sigma Designs 75,509 b 861,558 Smith Micro Software 71,039 b 863,834 Sonic Solutions 108,856 b 1,303,006 Sourcefire 53,790 b 1,268,906 Stamps.com 28,963 b 462,249 Standard Microsystems 51,099 b 1,233,530 StarTek 22,678 b 92,526 Stratasys 37,974 a,b 1,189,346 Super Micro Computer 54,586 b 606,996 Supertex 18,652 b 438,135 22 Common Stocks (continued) Shares Value ($) Information Technology (continued) Symmetricom 108,096 b 673,438 Synaptics 83,844 a,b 2,257,919 SYNNEX 50,926 b 1,478,891 Take-Two Interactive Software 196,534 a,b 2,095,052 Taleo, Cl. A 87,574 b 2,512,498 Technitrol 137,673 a 633,296 Tekelec 151,294 b 1,969,848 TeleTech Holdings 76,947 b 1,168,055 Tessera Technologies 108,623 b 2,143,132 THQ 205,484 b 821,936 Tollgrade Communications 43,360 b 344,712 Triquint Semiconductor 387,832 b 3,994,670 TTM Technologies 93,135 b 976,055 Tyler Technologies 63,120 b 1,288,279 Ultratech 44,030 b 806,189 United Online 237,490 1,467,688 Varian Semiconductor Equipment Associates 180,224 b 5,887,918 Veeco Instruments 89,633 a,b 3,751,141 ViaSat 82,479 a,b 3,395,660 Volterra Semiconductor 61,162 b 1,249,540 Websense 110,196 a,b 2,217,144 Wright Express 91,057 b 3,433,759 Materials4.2% A.M. Castle & Co. 32,272 b 496,989 AMCOL International 57,020 a 1,581,735 American Vanguard 36,243 267,111 Arch Chemicals 59,842 2,124,989 Balchem 57,370 1,753,227 Brush Engineered Materials 46,506 b 1,541,674 Buckeye Technologies 92,498 1,669,589 Calgon Carbon 127,968 a,b 1,920,800 Century Aluminum 116,547 b 1,575,715 Clearwater Paper 27,676 b 2,234,837 TheFund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Deltic Timber 18,614 868,902 Eagle Materials 89,812 2,106,990 H.B. Fuller 107,227 2,213,165 Headwaters 114,236 a,b 388,402 Kaiser Aluminum 30,738 1,382,903 LSB Industries 34,503 b 771,142 Myers Industries 69,390 612,714 Neenah Paper 43,859 673,236 Olympic Steel 27,727 621,639 OM Group 77,598 b 2,581,685 Penford 13,720 b 81,497 PolyOne 221,012 b 2,855,475 Quaker Chemical 28,284 1,030,103 RTI International Metals 62,818 b 1,953,640 Schulman (A.) 66,936 1,452,511 Schweitzer-Mauduit International 42,519 2,728,869 Stepan 21,702 1,463,583 Texas Industries 57,458 a 1,963,340 Wausau Paper 113,156 955,037 Zep 48,367 877,377 Telecommunication Services.6% Atlantic Tele-Network 20,169 852,342 Cbeyond 49,678 a,b 673,137 General Communication, Cl. A 82,071 b 857,642 Neutral Tandem 83,109 a,b 1,215,054 NTELOS Holdings 60,809 1,104,900 USA Mobility 61,809 1,040,245 24 Common Stocks (continued) Shares Value ($) Utilities4.0% Allete 65,426 2,380,198 American States Water 35,051 1,309,155 Avista 140,812 3,075,334 Central Vermont Public Service 15,853 320,548 CH Energy Group 40,454 1,838,634 El Paso Electric 112,113 b 2,757,980 Laclede Group 46,246 1,623,697 New Jersey Resources 94,766 3,837,075 Northwest Natural Gas 64,797 a 3,193,844 NorthWestern 84,545 2,516,905 Piedmont Natural Gas 150,523 a 4,438,923 South Jersey Industries 63,629 3,204,356 Southwest Gas 112,350 3,905,286 UIL Holdings 102,284 2,962,145 UniSource Energy 84,119 2,950,053 Total Common Stocks (cost $954,451,137) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.14%, 12/23/10 (cost $894,824) 895,000 d Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,179,000) 10,179,000 e TheFund 25 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned12.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $123,776,219) 123,776,219 e Total Investments (cost $1,089,301,180) 112.3% Liabilities, Less Cash and Receivables (12.3%) Net Assets 100.0% a Security, or portion thereof, on loan.At October 31, 2010, the market value of the funds securities on loan was $121,850,873 and the market value of the collateral held by the fund was $123,786,299, consisting of cash collateral of $123,776,219 and U.S. Government and Agency securities valued at $10,080. b Non-income producing security. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 19.1 Energy 4.9 Financial 18.9 Materials 4.2 Consumer Discretionary 15.7 Utilities 4.0 Industrial 15.5 Consumer Staples 3.5 Short-Term/ Telecommunication Services .6 Money Market Investments 13.5 Health Care 12.4  Based on net assets. See notes to financial statements. 26 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long Russell 2000 Mini 167 11,726,740 December 2010 See notes to financial statements. TheFund 27 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $121,850,873)Note 1(b): Unaffiliated issuers 955,345,961 991,718,352 Affiliated issuers 133,955,219 133,955,219 Cash 954,852 Receivable for shares of Common Stock subscribed 1,072,260 Dividends and interest receivable 530,002 Receivable for futures variation marginNote 4 81,178 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 421,760 Liability for securities on loanNote 1(b) 123,776,219 Payable for shares of Common Stock redeemed 1,414,105 Net Assets ($) Composition of Net Assets ($): Paid-in capital 951,659,065 Accumulated undistributed investment incomenet 4,322,824 Accumulated net realized gain (loss) on investments 10,158,361 Accumulated net unrealized appreciation (depreciation) on investments (including $187,138 net unrealized appreciation on financial futures) 36,559,529 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 53,280,471 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 9,924,541 Affiliated issuers 15,222 Income from securities lendingNote 1(b) 793,235 Interest 1,083 Total Income Expenses: Management feeNote 3(a) 2,323,303 Shareholder servicing costsNote 3(b) 2,323,303 Directors feesNote 3(a) 55,983 Loan commitment feesNote 2 11,930 Interest expenseNote 2 3,571 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (55,983) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 31,132,429 Net realized gain (loss) on financial futures 1,413,664 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 160,272,777 Net unrealized appreciation (depreciation) on financial futures 895,553 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 29 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 6,071,974 7,575,106 Net realized gain (loss) on investments 32,546,093 (8,411,902) Net unrealized appreciation (depreciation) on investments 161,168,330 44,063,643 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (6,764,974) (10,985,105) Net realized gain on investments  (49,270,636) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 347,835,916 326,095,099 Dividends reinvested 6,274,003 57,513,861 Cost of shares redeemed (348,615,530) (297,041,023) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 804,183,967 734,644,924 End of Period Undistributed investment incomenet 4,322,824 5,015,824 Capital Share Transactions (Shares): Shares sold 19,731,208 24,497,782 Shares issued for dividends reinvested 372,356 4,593,801 Shares redeemed (20,289,148) (22,393,768) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.04 15.71 25.45 23.93 21.06 Investment Operations: Investment incomenet a .11 .15 .22 .15 .12 Net realized and unrealized gain (loss) on investments 3.80 .45 (7.85) 2.45 3.11 Total from Investment Operations 3.91 .60 (7.63) 2.60 3.23 Distributions: Dividends from investment incomenet (.13) (.23) (.15) (.12) (.11) Dividends from net realized gain on investments  (1.04) (1.96) (.96) (.25) Total Distributions (.13) (1.27) (2.11) (1.08) (.36) Net asset value, end of period 18.82 15.04 15.71 25.45 23.93 Total Return (%) 26.08 5.43 (32.21) 11.15 15.53 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .51 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets .65 1.11 1.09 .60 .52 Portfolio Turnover Rate 20.72 25.48 31.84 25.08 25.05 Net Assets, end of period ($ x 1,000) 1,002,700 804,184 734,645 998,016 888,354 a Based on average shares outstanding at each month end. See notes to financial statements. TheFund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Smallcap Stock Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is to match the performance of the Standard & Poors SmallCap 600 Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the 32 National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. U.S. Treasury Bills are valued by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). TheFund 33 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  990,796,130   Equity Securities Foreign  27,403   Mutual Funds 133,955,219   U.S. Treasury  894,819  Other Financial Instruments: Futures  187,138    See Statement of Investments for industry classification.  Amount shown represents unrealized appreciation at period end. 34 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all TheFund 35 NOTES TO FINANCIAL STATEMENTS (continued) income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2010,The Bank of New York Mellon earned $264,412 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,316,000 191,857,000 188,994,000 10,179,000 1.0 Dreyfus Institutional Cash Advantage Plus Fund 151,450,309 492,249,675 519,923,765123,776,219 12.4 Total 684,106,675 708,917,765133,955,219 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 36 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $4,322,824, undistributed capital gains $21,182,016 and unrealized appreciation $25,535,874. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $6,764,974 and $10,989,421 and long-term capital gains $0 and $49,266,320, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. TheFund 37 NOTES TO FINANCIAL STATEMENTS (continued) The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2010, was approximately $250,200 with a related weighted average annualized interest rate of 1.43%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .25% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. During the period ended October 31, 2010, fees reimbursed by the Manager amounted to $55,983. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, the fund was charged $2,323,303 pursuant to the Shareholder Services Plan. 38 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $210,880 and shareholder services plan fees $210,880. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2010, amounted to $192,978,407 and $188,223,213, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. TheFund 39 NOTES TO FINANCIAL STATEMENTS (continued) Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. At October 31, 2010, the cost of investments for federal income tax purposes was $1,100,137,697; accordingly, accumulated net unrealized appreciation on investments was $25,535,874, consisting of $166,538,709 gross unrealized appreciation and $141,002,835 gross unrealized depreciation. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Smallcap Stock Index Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Smallcap Stock Index Fund (one of the series comprising Dreyfus Index Funds, Inc.) as of October 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the four years in the period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the year ended October 31, 2006 were audited by other auditors whose report dated December 14, 2006, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Smallcap Stock Index Fund at October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the four years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 TheFund 41 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 90.28% of the ordinary dividends paid during the fiscal year ended October 31, 2010 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2010, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $1,827,058 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 42 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. TheFund 45 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 46 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. TheFund 47 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman
